
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 229
        [Docket No. 200915-0244]
        RIN 0648-BJ72
        List of Fisheries for 2021
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Proposed rule, request for comment.
        
        
          SUMMARY:
          The National Marine Fisheries Service (NMFS) publishes its proposed List of Fisheries (LOF) for 2021, as required by the Marine Mammal Protection Act (MMPA). The LOF for 2021 reflects new information on interactions between commercial fisheries and marine mammals. NMFS must classify each commercial fishery on the LOF into one of three categories under the MMPA based upon the level of mortality and serious injury of marine mammals that occurs incidental to each fishery. The classification of a fishery on the LOF determines whether participants in that fishery are subject to certain provisions of the MMPA, such as registration, observer coverage, and take reduction plan (TRP) requirements.
        
        
          DATES:
          Comments must be received by October 21, 2020.
        
        
          ADDRESSES:
          You may submit comments on this document, identified by NOAA-NMFS-2020-0054, by either of the following methods:
          
            Electronic Submission: Submit all electronic public comments via the Federal e-Rulemaking Portal:
          
          1. Go to www.regulations.gov/#!docketDetail;D=NOAA-NMFS-2020-0054;
          
          2. Click the “Comment Now!” icon, complete the required fields;
          3. Enter or attach your comments.
          
            Mail: Submit written comments to Chief, Marine Mammal and Sea Turtle Conservation Division, Office of Protected Resources, NMFS, 1315 East-West Highway, Silver Spring, MD 20910.
          
            Instructions: Comments sent by any other method, to any other address or individual, or received after the end of the comment period, may not be considered by NMFS. All comments received are a part of the public record and will generally be posted for public viewing on www.regulations.gov without change. All personal identifying information (e.g., name, address, etc.), confidential business information, or otherwise sensitive information submitted voluntarily by the sender will be publicly accessible. NMFS will accept anonymous comments (enter N/A in the required fields if you wish to remain anonymous).
        
        
          FOR FURTHER INFORMATION CONTACT:
          Jaclyn Taylor, Office of Protected Resources, 301-427-8402; Allison Rosner, Greater Atlantic Region, 978-281-9328; Jessica Powell, Southeast Region, 727-824-5312; Dan Lawson, West Coast Region, 206-526-4740; Suzie Teerlink, Alaska Region, 907-586-7240; Diana Kramer, Pacific Islands Region, 808-725-5167. Individuals who use a telecommunications device for the hearing impaired may call the Federal Information Relay Service at 1-800-877-8339 between 8 a.m. and 4 p.m. Eastern time, Monday through Friday, excluding Federal holidays.
        
      
      
        SUPPLEMENTARY INFORMATION:
        What is the list of fisheries?

        Section 118 of the MMPA requires NMFS to place all U.S. commercial fisheries into one of three categories based on the level of incidental mortality and serious injury of marine mammals occurring in each fishery (16 U.S.C. 1387(c)(1)). The classification of a fishery on the LOF determines whether participants in that fishery may be required to comply with certain provisions of the MMPA, such as registration, observer coverage, and take reduction plan requirements. NMFS must reexamine the LOF annually, considering new information in the Marine Mammal Stock Assessment Reports (SARs) and other relevant sources, and publish in the Federal Register any necessary changes to the LOF after notice and opportunity for public comment (16 U.S.C. 1387 (c)(1)(C)).
        How does NMFS determine in which category a fishery is placed?
        The definitions for the fishery classification criteria can be found in the implementing regulations for section 118 of the MMPA (50 CFR 229.2). The criteria are also summarized here.
        Fishery Classification Criteria

        The fishery classification criteria consist of a two-tiered, stock-specific approach that first addresses the total impact of all fisheries on each marine mammal stock and then addresses the impact of individual fisheries on each stock. This approach is based on consideration of the rate, in numbers of animals per year, of incidental mortalities and serious injuries of marine mammals due to commercial fishing operations relative to the potential biological removal (PBR) level for each marine mammal stock. The MMPA (16 U.S.C. 1362 (20)) defines the PBR level as the maximum number of animals, not including natural mortalities, that may be removed from a marine mammal stock while allowing that stock to reach or maintain its optimum sustainable population (OSP). This definition can also be found in the implementing regulations for section 118 of the MMPA (50 CFR 229.2).
        
          Tier 1: Tier 1 considers the cumulative fishery mortality and serious injury for a particular stock. If the total annual mortality and serious injury of a marine mammal stock, across all fisheries, is less than or equal to 10 percent of the PBR level of the stock, all fisheries interacting with the stock will be placed in Category III (unless those fisheries interact with other stock(s) for which total annual mortality and serious injury is greater than 10 percent of PBR). Otherwise, these fisheries are subject to the next tier (Tier 2) of analysis to determine their classification.
        
          Tier 2: Tier 2 considers fishery-specific mortality and serious injury for a particular stock.
        
          Category I: Annual mortality and serious injury of a stock in a given fishery is greater than or equal to 50 percent of the PBR level (i.e., frequent incidental mortality and serious injury of marine mammals).
        
          Category II: Annual mortality and serious injury of a stock in a given fishery is greater than 1 percent and less than 50 percent of the PBR level (i.e., occasional incidental mortality and serious injury of marine mammals).
        
          Category III: Annual mortality and serious injury of a stock in a given fishery is less than or equal to 1 percent of the PBR level (i.e., a remote likelihood of or no known incidental mortality and serious injury of marine mammals).
        Additional details regarding how the categories were determined are provided in the preamble to the final rule implementing section 118 of the MMPA (60 FR 45086; August 30, 1995).

        Because fisheries are classified on a per-stock basis, a fishery may qualify as one category for one marine mammal stock and another category for a different marine mammal stock. A fishery is typically classified on the LOF at its highest level of classification (e.g., a fishery qualifying for Category III for one marine mammal stock and for Category II for another marine mammal stock will be listed under Category II). Stocks driving a fishery's classification are denoted with a superscript “1” in Tables 1 and 2.
        Other Criteria That May Be Considered
        The tier analysis requires a minimum amount of data, and NMFS does not have sufficient data to perform a tier analysis on certain fisheries. Therefore, NMFS has classified certain fisheries by analogy to other fisheries that use similar fishing techniques or gear that are known to cause mortality or serious injury of marine mammals, or according to factors discussed in the final LOF for 1996 (60 FR 67063; December 28, 1995) and listed in the regulatory definition of a Category II fishery. In the absence of reliable information indicating the frequency of incidental mortality and serious injury of marine mammals by a commercial fishery, NMFS will determine whether the incidental mortality or serious injury is “occasional” by evaluating other factors such as fishing techniques, gear used, methods used to deter marine mammals, target species, seasons and areas fished, qualitative data from logbooks or fishermen reports, stranding data, and the species and distribution of marine mammals in the area, or at the discretion of the Assistant Administrator for Fisheries (50 CFR 229.2).
        Further, eligible commercial fisheries not specifically identified on the LOF are deemed to be Category II fisheries until the next LOF is published (50 CFR 229.2).
        How does NMFS determine which species or stocks are included as incidentally killed or injured in a fishery?

        The LOF includes a list of marine mammal species and/or stocks incidentally killed or injured in each commercial fishery. The list of species and/or stocks incidentally killed or injured includes “serious” and “non-serious” documented injuries as described later in the List of Species and/or Stocks Incidentally Killed or Injured in the Pacific Ocean and List of Species and/or Stocks Incidentally Killed or Injured in the Atlantic Ocean, Gulf of Mexico, and Caribbean sections. To determine which species or stocks are included as incidentally killed or injured in a fishery, NMFS annually reviews the information presented in the current SARs and injury determination reports. SARs are brief reports summarizing the status of each stock of marine mammals occurring in waters under U.S. jurisdiction, including information on the identity and geographic range of the stock, population statistics related to abundance, trend, and annual productivity, notable habitat concerns, and estimates of human-caused mortality and serious injury (M/SI) by source. The SARs are based upon the best available scientific information and provide the most current and inclusive information on each stock's PBR level and level of interaction with commercial fishing operations. The best available scientific information used in the SARs and reviewed for the 2021 LOF generally summarizes data from 2013-2017. NMFS also reviews other sources of new information, including injury determination reports, bycatch estimation reports, observer data, logbook data, stranding data, disentanglement network data, fishermen self-reports (i.e., MMPA mortality/injury reports), and anecdotal reports from that time period. In some cases, more recent information may be available and used in the LOF.

        For fisheries with observer coverage, species or stocks are generally removed from the list of marine mammal species and/or stocks incidentally killed or injured if no interactions are documented in the 5-year timeframe summarized in that year's LOF. For fisheries with no observer coverage and for observed fisheries with evidence indicating that undocumented interactions may be occurring (e.g., fishery has low observer coverage and stranding network data include evidence of fisheries interactions that cannot be attributed to a specific fishery) species and stocks may be retained for longer than 5 years. For these fisheries, NMFS will review the other sources of information listed above and use its discretion to decide when it is appropriate to remove a species or stock.
        Where does NMFS obtain information on the level of observer coverage in a fishery on the LOF?

        The best available information on the level of observer coverage and the spatial and temporal distribution of observed marine mammal interactions is presented in the SARs. Data obtained from the observer program and observer coverage levels are important tools in estimating the level of marine mammal mortality and serious injury in commercial fishing operations. Starting with the 2005 SARs, each Pacific and Alaska SAR includes an appendix with detailed descriptions of each Category I and II fishery on the LOF, including the observer coverage in those fisheries. For Atlantic fisheries, this information can be found in the LOF Fishery Fact Sheets. The SARs do not provide detailed information on observer coverage in Category III fisheries because, under the MMPA, Category III fisheries are not required to accommodate observers aboard vessels due to the remote likelihood of mortality and serious injury of marine mammals. Fishery information presented in the SARs' appendices and other resources referenced during the tier analysis may include: Level of observer coverage; target species; levels of fishing effort; spatial and temporal distribution of fishing effort; characteristics of fishing gear and operations; management and regulations; and interactions with marine mammals. Copies of the SARs are available on the NMFS Office of Protected Resources website at: https://www.fisheries.noaa.gov/national/marine-mammal-protection/marine-mammal-stock-assessment-reports-region. Information on observer coverage levels in Category I, II, and III fisheries can be found in the fishery fact sheets on the NMFS Office of Protected Resources' website: https://www.fisheries.noaa.gov/national/marine-mammal-protection/list-fisheries-summary-tables. Additional information on observer programs in commercial fisheries can be found on the NMFS National Observer Program's website: https://www.fisheries.noaa.gov/national/fisheries-observers/national-observer-program.
        How do I find out if a specific fishery is in Category I, II, or III?
        The LOF includes three tables that list all U.S. commercial fisheries by Category. Table 1 lists all of the commercial fisheries in the Pacific Ocean (including Alaska); Table 2 lists all of the commercial fisheries in the Atlantic Ocean, Gulf of Mexico, and Caribbean; and Table 3 lists all U.S. authorized commercial fisheries on the high seas. A fourth table, Table 4, lists all commercial fisheries managed under applicable TRPs or take reduction teams (TRT).
        Are high seas fisheries included on the LOF?

        Beginning with the 2009 LOF, NMFS includes high seas fisheries in Table 3 of the LOF, along with the number of valid High Seas Fishing Compliance Act (HSFCA) permits in each fishery. As of 2004, NMFS issues HSFCA permits only for high seas fisheries analyzed in accordance with the National Environmental Policy Act (NEPA) and the Endangered Species Act (ESA). The authorized high seas fisheries are broad in scope and encompass multiple specific fisheries identified by gear type. For the purposes of the LOF, the high seas fisheries are subdivided based on gear type (e.g., trawl, longline, purse seine, gillnet, troll, etc.) to provide more detail on composition of effort within these fisheries. Many fisheries operate in both U.S. waters and on the high seas, creating some overlap between the fisheries listed in Tables 1 and 2 and those in Table 3. In these cases, the high seas component of the fishery is not considered a separate fishery, but an extension of a fishery operating within U.S. waters (listed in Table 1 or 2). NMFS designates those fisheries in Tables 1, 2, and 3 with an asterisk (*) after the fishery's name. The number of HSFCA permits listed in Table 3 for the high seas components of these fisheries operating in U.S. waters does not necessarily represent additional effort that is not accounted for in Tables 1 and 2. Many vessels/participants holding HSFCA permits also fish within U.S. waters and are included in the number of vessels and participants operating within those fisheries in Tables 1 and 2.

        HSFCA permits are valid for 5 years, during which time Fishery Management Plans (FMPs) can change. Therefore, some vessels/participants may possess valid HSFCA permits without the ability to fish under the permit because it was issued for a gear type that is no longer authorized under the most current FMP. For this reason, the number of HSFCA permits displayed in Table 3 is likely higher than the actual U.S. fishing effort on the high seas. For more information on how NMFS classifies high seas fisheries on the LOF, see the preamble text in the final 2009 LOF (73 FR 73032; December 1, 2008). Additional information about HSFCA permits can be found at https://www.fisheries.noaa.gov/permit/high-seas-fishing-permits.
        
        Where can I find specific information on fisheries listed on the LOF?

        Starting with the 2010 LOF, NMFS developed summary documents, or fishery fact sheets, for each Category I and II fishery on the LOF. These fishery fact sheets provide the full history of each Category I and II fishery, including: When the fishery was added to the LOF; the basis for the fishery's initial classification; classification changes to the fishery; changes to the list of species and/or stocks incidentally killed or injured in the fishery; fishery gear and methods used; observer coverage levels; fishery management and regulation; and applicable TRPs or TRTs, if any. These fishery fact sheets are updated after each final LOF and can be found under “How Do I Find Out if a Specific Fishery is in Category I, II, or III?” on the NMFS Office of Protected Resources' website: https://www.fisheries.noaa.gov/national/marine-mammal-protection/marine-mammal-protection-act-list-fisheries, linked to the “List of Fisheries Summary” table. NMFS is developing similar fishery fact sheets for each Category III fishery on the LOF. However, due to the large number of Category III fisheries on the LOF and the lack of accessible and detailed information on many of these fisheries, the development of these fishery fact sheets is taking significant time to complete. NMFS began posting Category III fishery fact sheets online with the LOF for 2016.
        Am I required to register under the MMPA?
        Owners of vessels or gear engaging in a Category I or II fishery are required under the MMPA (16 U.S.C. 1387(c)(2)), as described in 50 CFR 229.4, to register with NMFS and obtain a marine mammal authorization to lawfully take non-endangered and non-threatened marine mammals incidental to commercial fishing operations. Owners of vessels or gear engaged in a Category III fishery are not required to register with NMFS or obtain a marine mammal authorization.
        How do I register, renew and receive my Marine Mammal Authorization Program authorization certificate?
        NMFS has integrated the MMPA registration process, implemented through the Marine Mammal Authorization Program (MMAP), with existing state and Federal fishery license, registration, or permit systems for Category I and II fisheries on the LOF. Participants in these fisheries are automatically registered under the MMAP and are not required to submit registration or renewal materials.
        In the Pacific Islands, West Coast, and Alaska regions, NMFS will issue vessel or gear owners an authorization certificate via U.S. mail or with their state or Federal license or permit at the time of issuance or renewal. In the Greater Atlantic and Southeast Regions, NMFS will issue vessel or gear owners an authorization certificate via U.S. mail automatically at the beginning of each calendar year.

        Vessel or gear owners who participate in fisheries in these regions and have not received authorization certificates by the beginning of the calendar year, or with renewed fishing licenses, must contact the appropriate NMFS Regional Office (see FOR FURTHER INFORMATION). Authorization certificates may also be obtained by visiting the MMAP website https://www.fisheries.noaa.gov/national/marine-mammal-protection/marine-mammal-authorization-program#obtaining-a-marine-mammal-authorization-certificate.
        The authorization certificate, or a copy, must be on board the vessel while it is operating in a Category I or II fishery, or for non-vessel fisheries, in the possession of the person in charge of the fishing operation (50 CFR 229.4(e)). Although efforts are made to limit the issuance of authorization certificates to only those vessel or gear owners that participate in Category I or II fisheries, not all state and Federal license or permit systems distinguish between fisheries as classified by the LOF. Therefore, some vessel or gear owners in Category III fisheries may receive authorization certificates even though they are not required for Category III fisheries.

        Individuals fishing in Category I and II fisheries for which no state or Federal license or permit is required must register with NMFS by contacting their appropriate Regional Office (see ADDRESSES).
        Am I required to submit reports when I kill or injure a marine mammal during the course of commercial fishing operations?
        In accordance with the MMPA (16 U.S.C. 1387(e)) and 50 CFR 229.6, any vessel owner or operator, or gear owner or operator (in the case of non-vessel fisheries), participating in a fishery listed on the LOF must report to NMFS all incidental mortalities and injuries of marine mammals that occur during commercial fishing operations, regardless of the category in which the fishery is placed (I, II, or III) within 48 hours of the end of the fishing trip or, in the case of non-vessel fisheries, fishing activity. “Injury” is defined in 50 CFR 229.2 as a wound or other physical harm. In addition, any animal that ingests fishing gear or any animal that is released with fishing gear entangling, trailing, or perforating any part of the body is considered injured, regardless of the presence of any wound or other evidence of injury, and must be reported.

        Mortality/injury reporting forms and instructions for submitting forms to NMFS can be found at: https://www.fisheries.noaa.gov/national/marine-mammal-protection/marine-mammal-authorization-program#reporting-a-death-or-injury-of-a-marine-mammal-during-commercial-fishing-operations or by contacting the appropriate regional office (see FOR FURTHER INFORMATION). Forms may be submitted via any of the following means: (1) Online using the electronic form; (2) emailed as an attachment to nmfs.mireport@noaa.gov; (3) faxed to the NMFS Office of Protected Resources at 301-713-0376; or (4) mailed to the NMFS Office of Protected Resources (mailing address is provided on the postage-paid form that can be printed from the web address listed above). Reporting requirements and procedures are found in 50 CFR 229.6.
        Am I required to take an observer aboard my vessel?
        Individuals participating in a Category I or II fishery are required to accommodate an observer aboard their vessel(s) upon request from NMFS. MMPA section 118 states that the Secretary is not required to place an observer on a vessel if the facilities for quartering an observer or performing observer functions are so inadequate or unsafe that the health or safety of the observer or the safe operation of the vessel would be jeopardized; thereby authorizing the exemption of vessels too small to safely accommodate an observer from this requirement. However, U.S. Atlantic Ocean, Caribbean, or Gulf of Mexico large pelagics longline vessels operating in special areas designated by the Pelagic Longline Take Reduction Plan implementing regulations (50 CFR 229.36(d)) will not be exempted from observer requirements, regardless of their size. Observer requirements are found in 50 CFR 229.7.
        Am I required to comply with any marine mammal TRP regulations?

        Table 4 provides a list of fisheries affected by TRPs and TRTs. TRP regulations are found at 50 CFR 229.30 through 229.37. A description of each TRT and copies of each TRP can be found at: https://www.fisheries.noaa.gov/national/marine-mammal-protection/marine-mammal-take-reduction-plans-and-teams. It is the responsibility of fishery participants to comply with applicable take reduction regulations.
        Where can I find more information about the LOF and the MMAP?

        Information regarding the LOF and the MMAP, including registration procedures and forms; current and past LOFs; descriptions of each Category I and II fishery and some Category III fisheries; observer requirements; and marine mammal mortality/injury reporting forms and submittal procedures; may be obtained at: https://www.fisheries.noaa.gov/national/marine-mammal-protection/marine-mammal-protection-act-list-fisheries, or from any NMFS Regional Office at the addresses listed below:
        NMFS, Greater Atlantic Regional Fisheries Office, 55 Great Republic Drive, Gloucester, MA 01930-2298, Attn: Allison Rosner;
        NMFS, Southeast Region, 263 13th Avenue South, St. Petersburg, FL 33701, Attn: Jessica Powell;
        NMFS, West Coast Region, Long Beach Office, 501 W. Ocean Blvd., Suite 4200, Long Beach, CA 90802-4213, Attn: Dan Lawson;
        NMFS, Alaska Region, Protected Resources, P.O. Box 22668, 709 West 9th Street, Juneau, AK 99802, Attn: Suzie Teerlink; or
        NMFS, Pacific Islands Regional Office, Protected Resources Division, 1845 Wasp Blvd., Building 176, Honolulu, HI 96818, Attn: Diana Kramer.
        Sources of Information Reviewed for the 2021 LOF
        NMFS reviewed the marine mammal incidental mortality and serious injury information presented in the SARs for all fisheries to determine whether changes in fishery classification are warranted. The SARs are based on the best scientific information available at the time of preparation, including the level of mortality and serious injury of marine mammals that occurs incidental to commercial fishery operations and the PBR levels of marine mammal stocks. The information contained in the SARs is reviewed by regional Scientific Review Groups (SRGs) representing Alaska, the Pacific (including Hawaii), and the U.S. Atlantic, Gulf of Mexico, and Caribbean. The SRGs were established by the MMPA to review the science that informs the SARs, and to advise NMFS on marine mammal population status, trends, and stock structure, uncertainties in the science, research needs, and other issues.
        NMFS also reviewed other sources of new information, including marine mammal stranding and entanglement data, observer program data, fishermen self-reports, reports to the SRGs, conference papers, FMPs, and ESA documents.

        The LOF for 2021 was based on, among other things, stranding data; fishermen self-reports; and SARs, primarily the 2019 SARs, which are based on data from 2013-2017. The SARs referenced in this LOF include: 2016 (82 FR 29039; June 27, 2017), 2018 (84 FR 28489; June 19, 2019), and 2019 (84 FR 65353; November 27, 2019). The SARs are available at: https://www.fisheries.noaa.gov/national/marine-mammal-protection/marine-mammal-stock-assessment-reports-region.
        
        Summary of Changes to the LOF for 2021
        The following summarizes changes to the LOF for 2021, including the classification of fisheries, fisheries listed, the estimated number of vessels/persons in a particular fishery, and the species and/or stocks that are incidentally killed or injured in a particular fishery. NMFS re-classifies one fishery in the LOF for 2021. NMFS also makes changes to the estimated number of vessels/persons and list of species and/or stocks killed or injured in certain fisheries. The classifications and definitions of U.S. commercial fisheries for 2021 are identical to those provided in the LOF for 2020 with the changes discussed below. State and regional abbreviations used in the following paragraphs include: AK (Alaska), CA (California), HI (Hawaii), OR (Oregon), WA (Washington), and WNA (Western North Atlantic).
        Commercial Fisheries in the Pacific Ocean
        Classification of Fisheries

        NMFS proposes to reclassify the AK Bering Sea, Aleutian Islands Pacific cod pot fishery from a Category III to a Category II fishery based on an observed entanglement of a western North Pacific humpback whale in the Pacific cod pot fishery in 2017 (Delean et al., 2020). This entanglement was determined to be a serious injury and resulted in a mean annual estimated M/SI level of 0.2 (6.7 percent of PBR) for AK Bering Sea, Aleutian Islands Pacific cod pot fishery. Therefore, because the estimated M/SI is between 1 and 50 percent of PBR (Tier 2 analysis), NMFS proposes to reclassify the AK Bering Sea, Aleutian Islands Pacific cod pot fishery from a Category III to a Category II fishery. 
        Fishery Name and Organizational Changes
        NMFS proposes to add a superscript “1” to the CA/OR/WA stock of minke whale indicating it is driving the Category II classification of the CA thresher shark/swordfish drift gillnet (>/=14 in mesh) fishery. The CA/OR/WA minke whale mean annual estimated M/SI is 0.1 whales (2.86 percent of PBR) for the CA thresher shark/swordfish drift gillnet (>/=14 in mesh) fishery (Carretta, 2020) and warrants a Category II classification (M/SI is between 1 and 50 percent of PBR) for this fishery.
        Number of Vessels/Persons
        NMFS proposes to update the estimated number of vessels/persons in the Pacific Ocean (Table 1) as follows:
        Category I
        • HI deep-set longline fishery from 145 to 143 vessels/persons;
        Category II
        • HI shallow-set longline fishery from 18 to 11 vessels/persons;
        • American Samoa longline fishery from 15 to 13 vessels/persons; and
        Category III
        • American Samoa bottomfish handline fishery from fewer than 30 to fewer than 20 vessels/persons.
        List of Species and/or Stocks Incidentally Killed or Injured in the Pacific Ocean
        NMFS proposed to add the Aleutian Islands stock of harbor seal to the list of species/stocks incidentally killed or injured in the Category II AK Bering Sea, Aleutian Islands rockfish trawl fishery based on an observed mortality in 2014.

        NMFS proposes to add three stocks to the list of species/stocks incidentally killed or injured in the Category II AK Bering Sea, Aleutian Islands Pacific cod pot fishery: (1) Bristol Bay stock of harbor seal based on two observed mortalities in 2014, (2) Western North Pacific stock of humpback whale, and (3) Central North Pacific stock of humpback whale. In 2017, a humpback whale was observed entangled in the State-managed parallel Pacific cod pot fishery. This entanglement occurred in an area of humpback whale stock overlap and consistent with the current Guidelines for Assessing Marine Mammal Stocks (GAMMS), the serious injury was assigned to both the Western North Pacific and Central North Pacific stocks (Delean et al., 2020).

        NMFS proposes to add the both Eastern North Pacific Gulf of Alaska, Aleutian Islands, and Bering Sea Transient stock, and West Coast Transient stock, of killer whales to the list of species/stocks incidentally killed or injured in the Category II CA Dungeness crab pot fishery. In 2015, a dead killer whale was reported entangled in CA Dungeness crab pot gear in California. Genetic analysis indicated the animal was a transient whale from either the Eastern North Pacific Gulf of Alaska, Aleutian Islands, and Bering Sea Transient stock, or the West Coast Transient stock (Delean et al., 2020). In 2016, a West Coast transient killer whale was reported entangled in CA Dungeness crab pot gear before self-releasing without serious injury (Delean et al., 2020).
        NMFS proposes to add two stocks to the list of species/stocks incidentally killed or injured in the Category III CA squid purse seine fishery: (1) CA/OR/WA stock of Risso's dolphin and (2) U.S. stock of California sea lion. In 2020, NMFS received video footage taken in 2018 depicting evidence of Risso's dolphins and California sea lions incidentally captured in a squid purse seine operating off the coast of California.
        NMFS proposes to add the Cook Inlet stock of harbor seal to the list of species/stocks incidentally killed or injured in the Category III AK Gulf of Alaska halibut longline fishery based on an observed mortality in 2015.
        NMFS proposes to add the Aleutian Islands stock of harbor seal to the list of species/stocks incidentally killed or injured in the Category III AK Bering Sea, Aleutian Islands Atka mackerel trawl fishery based on an observed mortality in 2016.

        NMFS proposes to add the U.S. stock of California sea lion to the list of species/stocks incidentally killed or injured in the Category III WA/OR/CA shrimp trawl fishery. In 2017, a California sea lion was incidentally captured and released (non-serious injury) from a ridgeback prawn trawl net off the coast of California (Carretta et al., 2020).

        NMFS proposes to add two stocks to the list of species/stocks incidentally killed or injured in the Category III WA/OR/CA groundfish trawl fishery: (1) California breeding stock of northern elephant seal and (2) CA/OR/WA stock of northern right whale dolphin. Six northern elephant seal mortalities occurred off the coast of California, Oregon and Washington, four in 2015 and two in 2016 (Carretta et al., 2020). In 2016, northern right whale dolphin was incidentally killed in a catcher processor midwater trawl gear off the coast of Oregon (Carretta et al., 2020).
        NMFS proposes to add to the Western North Pacific stock of humpback whale to the list of species/stocks incidentally killed or injured in the Category III AK/WA/OR/CA commercial passenger fishing vessel fishery for a ship strike that occurred in 2017. NMFS proposes to remove three stocks from the list of species/stocks incidentally killed or injured in the Category II AK Bering Sea, Aleutian Islands pollock trawl fishery: (1) Alaska stock of ringed seal, (2) Central North Pacific stock of humpback whale and (3) Western North Pacific stock of humpback whale based on no recently observed mortalities or injuries.

        NMFS proposes to remove the Alaska stock of ringed seal from the list of species/stocks incidentally killed or injured in the Category II AK Bering Sea, Aleutian Islands Pacific cod longline fishery based on no recently observed mortalities or injuries.
        NMFS proposes to remove the Western U.S. stock of Steller sea lion from the list of species/stocks incidentally killed or injured in the Category II AK Gulf of Alaska sablefish longline fishery based on no recently observed mortalities or injuries.
        NMFS proposes to remove the Alaska stock of ringed seal from the list of species/stocks incidentally killed or injured in the Category III AK Bering Sea, Aleutian Islands Pacific cod trawl based on no recently observed mortalities or injuries.
        NMFS proposes to remove the Alaska stock of harbor seal from the list of species/stocks incidentally killed or injured in the Category III AK Gulf of Alaska flatfish trawl fishery based on no recently observed mortalities or injuries.
        Commercial Fisheries in the Atlantic Ocean, Gulf of Mexico, and Caribbean
        Fishery Name and Organizational Changes and Clarification
        NMFS proposes to add a superscript “1” to the following four stocks to indicate they are driving the Category II classification of the Northeast trawl fishery: (1) Western North Atlantic stock of Risso's dolphin, (2) Western North Atlantic stock of long-finned pilot whale, (3) Western North Atlantic offshore stock of bottlenose dolphin, and (4) Western North Atlantic stock of gray seal. The Risso's dolphin mean annual mortality in the Northeast trawl fishery is an estimated 4.2 animals, which represents 1.4 percent of the stock's PBR (303). The long-finned pilot whale mean annual mortality in this fishery is an estimated 15 animals, which represents 4.9 percent of the stock's PBR (306). The bottlenose dolphin mean annual mortality is an estimated 10.4 animals, which represents 2 percent of the stock's PBR (519). The gray seal mean annual mortality is an estimated 16 animals, which represents 1.2 percent of the stock's PBR (1,389). Observer coverage for this fishery from 2013-2017 was 15, 17, 19, 12 and 16 percent, respectively
        NMFS proposes to clarify the fishery description of the Category II Southeastern U.S. Atlantic, Gulf of Mexico shrimp trawl fishery. NMFS clarifies that this fishery targets shrimp species with various gear types, but mainly utilizes skimmer or otter trawls. These gear types likely entangle marine mammals, particularly bottlenose dolphins, in very similar ways. The common entangling mechanism of these gear types are the “lazy” or “easy” line.
        NMFS proposes to clarify the fishery description of the Category I Atlantic Ocean, Caribbean, Gulf of Mexico large pelagics longline fishery. NMFS clarifies that the fishery does not target bluefin tuna, shortfin mako sharks and other shark species.

        NMFS clarifies its response to Comment 14 in the 2020 Final LOF (85 FR 21079; April 16, 2020). In Comment #14, Maine Lobstermen's Association (MLA) notes “there has been only one right whale entangled in Maine gear in April 2002, and the entanglement was determined to be a non-serious injury. There are two additional non-serious injury entanglement cases that involved Maine lobster gear. However, Maine lobster gear was not the primary entangling gear in these cases.” In the 2020 Final LOF, NMFS' response in part to this comment stated: “We recognize that there has only been one confirmed mortality (in 2012) in American lobster gear in the past decade. All other documented lobster interactions were determined to result in non-serious injuries. However, there have been a number of entanglements for which interventions occurred because these entanglements were determined to be resulting in serious injuries (Henry et al., 2019).”

        NMFS clarifies part of the response to Comment #14 to state: We recognize there has been only one confirmed mortality (in 2012) in the past decade in U.S. Northern inshore/nearshore trap/pot gear which could be gear from the Northeast/Mid-Atlantic American lobster trap/pot fishery or the Atlantic mixed species trap/pot fishery. All other documented lobster interactions were determined to result in non-serious injuries. However, there have been a number of entanglements for which interventions occurred because these entanglements were determined to be resulting in serious injuries (Henry et al., 2019).
        Number of Vessels/Persons
        NMFS proposes updates to the estimated number of vessels/persons in the Atlantic Ocean, Gulf of Mexico, and Caribbean (Table 2) as follows:
        Category I
        • Mid-Atlantic gillnet fishery from 3,950 to 4,020 vessels/person;
        • Northeast sink gillnet fishery from 3,163 to 4,072 vessels/persons;
        Category II
        • Chesapeake Bay inshore gillnet fishery from 248 to 265 vessels/persons;
        • Northeast bottom trawl fishery from 2,238 to 968 vessels/persons;
        • Southeastern U.S. Atlantic, Gulf of Mexico shrimp trawl fishery from 4,950 to 10,824 vessels/persons;
        • Atlantic mixed species trap/pot fishery from 3,332 to 3,493 vessels/persons;
        • Mid-Atlantic menhaden purse seine fishery from 19 to 17 vessels/persons;
        • Virginia pound net fishery from 26 to 20 vessels/persons;
        Category III
        • Caribbean gillnet fishery from >991 to 127 vessels/persons;
        • Caribbean mixed species trap/pot fishery from >501 to 154 vessels/persons;
        • Caribbean spiny lobster trap/pot fishery from >197 to 40 vessels/persons; and
        • Caribbean haul/beach seine fishery from 15 to 38 vessels/person.
        NMFS notes there is variability in the estimated number of vessels/persons in the Southeastern U.S. Atlantic, Gulf of Mexico shrimp trawl fishery. This variability is due to multiple permitting agencies, differences in fishery management, and artifacts with available data sets. A complete explanation of the variability is available in the Environmental Impact Statement to Reduce the Incidental Bycatch and Mortality of Sea Turtles in the Southeastern U.S. Shrimp Fisheries (November 4, 2019).
        List of Species and/or Stocks Incidentally Killed or Injured in the Atlantic Ocean, Gulf of Mexico, and Caribbean
        NMFS proposes to add the Mobile Bay, Bonsecour Bay stock of bottlenose dolphin to the list of species/stocks incidentally killed or injured in the Category II Gulf of Mexico gillnet fishery based on one dead, stranded dolphin with gillnet lesions on the rostrum and a sliced ventrum in 2016. Dolphins entangled in gillnet gear often present with diagnostic lesions when stranded that can be identified by trained personnel (Kuiken, 1996, Read and Murray, 2000, Moore and Barco, 2013). In addition, gillnet fishermen will sometimes make a longitudinal slit along the ventral surface of the abdomen before discarding the carcass to reduce floating (Read and Murray, 2000). The Gulf of Mexico gillnet fishery is the only gillnet fishery in the Gulf of Mexico.

        NMFS proposes to add the Western North Atlantic offshore stock of bottlenose dolphin to the list of species/stocks incidentally killed or injured in the Category II mid-Atlantic mid-water trawl (including pair trawl) fishery based on a self-reported mortality in 2016.
        
        NMFS proposes to add the Puerto Rico and U.S. Virgin Islands stock of bottlenose dolphin to the list of species/stocks incidentally killed or injured in Category III Caribbean mixed species trap/pot fishery. In 2014, one dolphin was entangled in trap/pot line. The animal was rescued and subsequently died.
        Following consultation with the U.S. Fish and Wildlife Service, NMFS proposes to add the Antillean subspecies (Puerto Rico stock) of West Indian manatee to the list of species/stocks incidentally killed or injured in Category III Caribbean haul/beach seine fishery based on two documented entanglements of manatees, one in 2009 and one in 2018.

        NMFS proposes to remove the Western North Atlantic offshore stock of bottlenose dolphin from the list of species/stocks incidentally killed or injured in the Category III Gulf of Maine, U.S. mid-Atlantic tuna, shark, swordfish hook-and line/harpoon fishery. From 2013 through 2017, there were no reported or observed mortalities or injuries in this fishery (Hayes et al., in review).
        Commercial Fisheries on the High Seas
        Number of Vessels/Persons
        NMFS proposes updates to the estimated number of HSFCA permits for high seas fisheries (Table 3) as follows:
        Category I
        • Atlantic highly migratory species longline fishery from 53 to 45 HSFCA permits;
        • Western Pacific pelagic longline (HI deep-set component) fishery from 145 to 143 HSFCA permits;
        Category II
        • South Pacific tuna purse seine fishery from 33 to 26 HSFCA permits;
        • South Pacific tuna longline fishery from 2 to 3 HSFCA permits;
        • Western Pacific pelagic longline (HI shallow-set component) fishery from 18 to 11 HSFCA permits;
        • Atlantic highly migratory species handline/pole and line fishery from 2 to 1 HSFCA permits;
        • Pacific highly migratory species handline/pole and line fishery from 41 to 43 HSFCA permits;
        • South Pacific albacore troll handline/pole and line fishery from 11 to 10 HSFCA permits;
        • South Pacific albacore troll fishery from 17 to 18 HSFCA permits;
        • Western Pacific pelagic troll fishery from 5 to 4 HSFCA permits;
        Category III
        • Northwest Atlantic bottom longline fishery from 3 to 2 HSFCA permits;
        • Pacific highly migratory species longline fishery from 108 to 105 HSFCA permits; and
        • Pacific highly migratory species troll fishery from 119 to 111 HSFCA permits.
        List of Fisheries
        The following tables set forth the list of U.S. commercial fisheries according to their classification under section 118 of the MMPA. Table 1 lists commercial fisheries in the Pacific Ocean (including Alaska), Table 2 lists commercial fisheries in the Atlantic Ocean, Gulf of Mexico, and Caribbean, Table 3 lists commercial fisheries on the high seas, and Table 4 lists fisheries affected by TRPs or TRTs.
        In Tables 1 and 2, the estimated number of vessels or persons participating in fisheries operating within U.S. waters is expressed in terms of the number of active participants in the fishery, when possible. If this information is not available, the estimated number of vessels or persons licensed for a particular fishery is provided. If no recent information is available on the number of participants, vessels, or persons licensed in a fishery, then the number from the most recent LOF is used for the estimated number of vessels or persons in the fishery. NMFS acknowledges that, in some cases, these estimates may be inflations of actual effort. For example, the State of Hawaii does not issue fishery-specific licenses, and the number of participants reported in the LOF represents the number of commercial marine license holders who reported using a particular fishing gear type/method at least once in a given year, without considering how many times the gear was used. For these fisheries, effort by a single participant is counted the same whether the fisherman used the gear only once or every day. In the Mid-Atlantic and New England fisheries, the numbers represent the potential effort for each fishery, given the multiple gear types for which several state permits may allow. Changes made to Mid-Atlantic and New England fishery participants will not affect observer coverage or bycatch estimates, as observer coverage and bycatch estimates are based on vessel trip reports and landings data. Tables 1 and 2 serve to provide a description of the fishery's potential effort (state and Federal). If NMFS is able to extract more accurate information on the gear types used by state permit holders in the future, the numbers will be updated to reflect this change. For additional information on fishing effort in fisheries found on Table 1 or 2, contact the relevant regional office (contact information included above in Where can I find more information about the LOF and the MMAP? subsection).
        For high seas fisheries, Table 3 lists the number of valid HSFCA permits currently held. Although this likely overestimates the number of active participants in many of these fisheries, the number of valid HSFCA permits is the most reliable data on the potential effort in high seas fisheries at this time. As noted previously in this LOF, the number of HSFCA permits listed in Table 3 for the high seas components of fisheries that also operate within U.S. waters does not necessarily represent additional effort that is not accounted for in Tables 1 and 2. Many vessels holding HSFCA permits also fish within U.S. waters and are included in the number of vessels and participants operating within those fisheries in Tables 1 and 2.

        Tables 1, 2, and 3 also list the marine mammal species and/or stocks incidentally killed or injured (seriously or non-seriously) in each fishery based on SARs, injury determination reports, bycatch estimation reports, observer data, logbook data, stranding data, disentanglement network data, fishermen self-reports (i.e., MMAP reports), and anecdotal reports. The best available scientific information included in these reports is based on data through 2017. This list includes all species and/or stocks known to be killed or injured in a given fishery, but also includes species and/or stocks for which there are anecdotal records of a mortality or injury. Additionally, species identified by logbook entries, stranding data, or fishermen self-reports (i.e., MMAP reports) may not be verified. In Tables 1 and 2, NMFS has designated those species/stocks driving a fishery's classification (i.e., the fishery is classified based on mortalities and serious injuries of a marine mammal stock that are greater than or equal to 50 percent (Category I), or greater than 1 percent and less than 50 percent (Category II), of a stock's PBR) by a “1” after the stock's name.

        In Tables 1 and 2, there are several fisheries classified as Category II that have no recent documented mortalities or serious injuries of marine mammals, or fisheries that did not result in a mortality or serious injury rate greater than 1 percent of a stock's PBR level based on known interactions. NMFS has classified these fisheries by analogy to other Category I or II fisheries that use similar fishing techniques or gear that are known to cause mortality or serious injury of marine mammals, as discussed in the final LOF for 1996 (60 FR 67063; December 28, 1995), and according to factors listed in the definition of a “Category II fishery” in 50 CFR 229.2 (i.e., fishing techniques, gear types, methods used to deter marine mammals, target species, seasons and areas fished, qualitative data from logbooks or fishermen reports, stranding data, and the species and distribution of marine mammals in the area). NMFS has designated those fisheries listed by analogy in Tables 1 and 2 by adding a “2” after the fishery's name.
        There are several fisheries in Tables 1, 2, and 3 in which a portion of the fishing vessels cross the exclusive economic zone (EEZ) boundary and therefore operate both within U.S. waters and on the high seas. These fisheries, though listed separately on Table 1 or 2 and Table 3, are considered the same fisheries on either side of the EEZ boundary. NMFS has designated those fisheries in each table with an asterisk (*) after the fishery's name.
        
          Table 1—List of Fisheries—Commercial Fisheries in the Pacific Ocean
          
            Fishery description
            Estimated number of
              vessels/
              persons
            
            Marine mammal species and/or stocks incidentally killed or injured
            
          
          
            
              Category I
            
          
          
            
              Longline/Set Line Fisheries:
            
          
          
            HI deep-set longline * ^
            143
            Bottlenose dolphin, HI Pelagic.
          
          
             
            
            False killer whale, HI Pelagic.1
            
          
          
             
            
            False killer whale, MHI Insular.1
            
          
          
             
            
            False killer whale, NWHI.
          
          
             
            
            Humpback whale. Central North Pacific.
          
          
             
            
            Kogia spp. (Pygmy or dwarf sperm whale), HI.
          
          
             
            
            Pygmy killer whale, HI.
          
          
             
            
            Risso's dolphin, HI.
          
          
             
            
            Rough-toothed dolphin, HI.
          
          
             
            
            Short-finned pilot whale, HI.
          
          
             
            
            Striped dolphin, HI.
          
          
            
              Category II
            
          
          
            
              Gillnet Fisheries:
            
          
          
            CA thresher shark/swordfish drift gillnet (≥14 in mesh) *
            14
            Bottlenose dolphin, CA/OR/WA offshore.California sea lion, U.S.
            
          
          
             
            
            Dall's porpoise, CA/OR/WA.
          
          
             
            
            Gray whale, Eastern North Pacific.
          
          
             
            
            Humpback whale, CA/OR/WA.
          
          
             
            
            Long-beaked common dolphin, CA.
          
          
             
            
            Minke whale, CA/OR/WA.1
            
          
          
             
            
            Northern elephant seal, CA breeding.
          
          
             
            
            Northern right-whale dolphin, CA/OR/WA.
          
          
             
            
            Pacific white-sided dolphin, CA/OR/WA.
          
          
             
            
            Risso's dolphin, CA/OR/WA.
          
          
             
            
            Short-beaked common dolphin, CA/OR/WA.
          
          
             
            
            Short-finned pilot whale, CA/OR/WA.1
            
          
          
             
            
            Sperm Whale, CA/OR/WA.1
            
          
          
            CA halibut/white seabass and other species set gillnet (>3.5 in mesh)
            37
            California sea lion, U.S.Gray whale, Eastern North Pacific.
            
          
          
             
            
            Harbor seal, CA.
          
          
             
            
            Humpback whale, CA/OR/WA.1
            
          
          
             
            
            Long-beaked common dolphin, CA.
          
          
             
            
            Northern elephant seal, CA breeding.
          
          
             
            
            Sea otter, CA.
          
          
             
            
            Short-beaked common dolphin, CA/OR/WA.
          
          
            CA yellowtail, barracuda, and white seabass drift gillnet (mesh size ≥3.5 in and <14 in) 2
            
            22
            California sea lion, U.S.Long-beaked common dolphin, CA.
            
          
          
             
            
            Short-beaked common dolphin, CA/OR/WA.
          
          
            AK Bristol Bay salmon drift gillnet 2
            
            1,862
            Beluga whale, Bristol Bay.Gray whale, Eastern North Pacific.
            
          
          
             
            
            Harbor seal, Bering Sea.
          
          
             
            
            Northern fur seal, Eastern Pacific.
          
          
             
            
            Pacific white-sided dolphin, North Pacific.
          
          
             
            
            Spotted seal, AK.
          
          
             
            
            Steller sea lion, Western U.S.
          
          
            AK Bristol Bay salmon set gillnet 2
            
            979
            Beluga whale, Bristol Bay.Gray whale, Eastern North Pacific.
            
          
          
             
            
            Harbor seal, Bering Sea.
          
          
             
            
            Northern fur seal, Eastern Pacific.
          
          
             
            
            Spotted seal, AK.
          
          
            AK Kodiak salmon set gillnet
            188
            Harbor porpoise, GOA.1
              Harbor seal, GOA.
            
          
          
             
            
            Humpback whale, Central North Pacific.
          
          
            
             
            
            Humpback whale, Western North Pacific.
          
          
             
            
            Sea otter, Southwest AK.
          
          
             
            
            Steller sea lion, Western U.S.
          
          
            AK Cook Inlet salmon set gillnet
            736
            Beluga whale, Cook Inlet.Dall's porpoise, AK.
            
          
          
             
            
            Harbor porpoise, GOA.
          
          
             
            
            Harbor seal, GOA.
          
          
             
            
            Humpback whale, Central North Pacific.1
            
          
          
             
            
            Sea otter, South central AK.
          
          
             
            
            Steller sea lion, Western U.S.
          
          
            AK Cook Inlet salmon drift gillnet
            569
            Beluga whale, Cook Inlet.Dall's porpoise, AK.
            
          
          
             
            
            Harbor porpoise, GOA.1
            
          
          
             
            
            Harbor seal, GOA.
          
          
             
            
            Steller sea lion, Western U.S.
          
          
            AK Peninsula/Aleutian Islands salmon drift gillnet 2
            
            162
            Dall's porpoise, AK.Harbor porpoise, GOA.
            
          
          
             
            
            Harbor seal, GOA.
          
          
             
            
            Northern fur seal, Eastern Pacific.
          
          
            AK Peninsula/Aleutian Islands salmon set gillnet 2
            
            113
            Harbor porpoise, Bering Sea.Northern sea otter, Southwest AK.
            
          
          
             
            
            Steller sea lion, Western U.S.
          
          
            AK Prince William Sound salmon drift gillnet
            537
            Dall's porpoise, AK.Harbor porpoise, GOA.1
              
            
          
          
             
            
            Harbor seal, GOA.
          
          
             
            
            Northern fur seal, Eastern Pacific.
          
          
             
            
            Pacific white-sided dolphin, North Pacific.
          
          
             
            
            Sea otter, South central AK.
          
          
             
            
            Steller sea lion, Western U.S.1
            
          
          
            AK Southeast salmon drift gillnet
            474
            Dall's porpoise, AK.
          
          
             
            
            Harbor porpoise, Southeast AK.
          
          
             
            
            Harbor seal, Southeast AK.
          
          
             
            
            Humpback whale, Central North Pacific.1
            
          
          
             
            
            Pacific white-sided dolphin, North Pacific.
          
          
             
            
            Steller sea lion, Eastern U.S.
          
          
            AK Yakutat salmon set gillnet 2
            
            168
            Gray whale, Eastern North Pacific.Harbor Porpoise, Southeastern AK.
            
          
          
             
            
            Harbor seal, Southeast AK.
          
          
             
            
            Humpback whale, Central North Pacific (Southeast AK).
          
          
            WA Puget Sound Region salmon drift gillnet (includes all inland waters south of U.S.-Canada border and eastward of the Bonilla-Tatoosh line-Treaty Indian fishing is excluded)
            154
            Dall's porpoise, CA/OR/WA.Harbor porpoise, inland WA.1
              
              Harbor seal, WA inland.
            
          
          
            
              Trawl Fisheries:
            
          
          
            AK Bering Sea, Aleutian Islands flatfish trawl
            32
            Bearded seal, AK.Gray whale, Eastern North Pacific.
            
          
          
             
            
            Harbor porpoise, Bering Sea.
          
          
             
            
            Harbor seal, Bering Sea.
          
          
             
            
            Humpback whale, Western North Pacific.1
            
          
          
             
            
            Killer whale, AK resident.1
            
          
          
             
            
            Killer whale, GOA, AI, BS transient.1
            
          
          
             
            
            Northern fur seal, Eastern Pacific.
          
          
             
            
            Ringed seal, AK.
          
          
             
            
            Ribbon seal, AK.
          
          
             
            
            Spotted seal, AK.
          
          
             
            
            Steller sea lion, Western U.S.1
            
          
          
             
            
            Walrus, AK.
          
          
            AK Bering Sea, Aleutian Islands pollock trawl
            102
            Bearded seal, AK.Beluga whale, Bristol Bay.
            
          
          
             
            
            Beluga whale, Eastern Bering Sea.
          
          
             
            
            Beluga whale, Eastern Chukchi Sea.
          
          
             
            
            Harbor seal, AK.
          
          
             
            
            Northern fur seal, Eastern Pacific.
          
          
             
            
            Ribbon seal, AK.
          
          
             
            
            Spotted seal, AK.
          
          
             
            
            Steller sea lion, Western U.S.1
            
          
          
            AK Bering Sea, Aleutian Islands rockfish trawl
            17
            Harbor seal, Aleutian Islands.Killer whale, ENP AK resident.1
              
            
          
          
             
            
            Killer whale, GOA, AI, BS transient.1
            
          
          
            
             
            
            Ribbon seal, AK.
          
          
            
              Pot, Ring Net, and Trap Fisheries:
            
          
          
            AK Bering Sea, Aleutian Islands Pacific cod pot
            59
            Harbor seal, Bristol Bay.Humpback whale, Central North Pacific.
            
          
          
             
            
            Humpback whale, Western North Pacific.
          
          
            CA coonstripe shrimp pot
            14
            Gray whale, Eastern North Pacific.Harbor seal, CA.
            
          
          
             
            
            Humpback whale, CA/OR/WA.
          
          
            CA spiny lobster
            186
            Bottlenose dolphin, CA/OR/WA offshore.Humpback whale, CA/OR/WA.1
              
            
          
          
             
            
            Gray whale, Eastern North Pacific.
          
          
             
            
            Southern sea otter.
          
          
            CA spot prawn pot
            23
            Gray whale, Eastern North Pacific.Humpback whale, CA/OR/WA.1
              
            
          
          
             
            
            Long-beaked common dolphin, CA.
          
          
            CA Dungeness crab pot
            501
            Blue whale, Eastern North Pacific.1
              Gray whale, Eastern North Pacific.
            
          
          
             
            
            Humpback whale, CA/OR/WA.1
            
          
          
             
            
            Killer whale, Eastern North Pacific GOA, BSAI transient.
          
          
             
            
            Killer whale, West Coast transient.
          
          
            OR Dungeness crab pot
            342
            Gray whale, Eastern North Pacific.Humpback whale, CA/OR/WA.1
              
            
          
          
            WA/OR/CA sablefish pot
            155
            Humpback whale, CA/OR/WA.1
            
          
          
            WA coastal Dungeness crab pot
            197
            Gray whale, Eastern North Pacific.Humpback whale, CA/OR/WA.1
              
            
          
          
            
              Longline/Set Line Fisheries:
            
          
          
            AK Bering Sea, Aleutian Islands Pacific cod longline
            45
            Killer whale, Eastern North Pacific AK resident.Killer whale, GOA, BSAI transient.1
              
              Northern fur seal, Eastern Pacific.
              Spotted seal, AK.
              Steller sea lion, Western U.S.
            
          
          
            AK Gulf of Alaska sablefish longline
            295
            Sperm whale, North Pacific.Steller sea lion, Eastern U.S.
            
          
          
            HI shallow-set longline * ^
            11
            Blainville's beaked whale, HI.Bottlenose dolphin, HI Pelagic.
            
          
          
             
            
            False killer whale, HI Pelagic.1
            
          
          
             
            
            Humpback whale, Central North Pacific.
          
          
             
            
            Risso's dolphin, HI.
          
          
             
            
            Rough-toothed dolphin, HI.
          
          
             
            
            Striped dolphin, HI.
          
          
            American Samoa longline 2
            
            13
            False killer whale, American Samoa.Rough-toothed dolphin, American Samoa.
            
          
          
             
            
            Short-finned pilot whale, unknown.
          
          
            HI shortline 2
            
            9
            None documented.
          
          
            
              Category III
            
          
          
            
              Gillnet Fisheries:
            
          
          
            AK Kuskokwim, Yukon, Norton Sound, Kotzebue salmon gillnet
            1,778
            Harbor porpoise, Bering Sea.
          
          
            AK Prince William Sound salmon set gillnet
            29
            Harbor seal, GOA.Humpback whale, Central North Pacific.
            
          
          
             
            
            Sea otter, South central AK.
          
          
             
            
            Steller sea lion, Western U.S.
          
          
            AK roe herring and food/bait herring gillnet
            920
            None documented.
          
          
            CA set gillnet (mesh size <3.5 in)
            296
            None documented.
          
          
            HI inshore gillnet
            36
            Bottlenose dolphin, HI.Spinner dolphin, HI.
            
          
          
            WA Grays Harbor salmon drift gillnet (excluding treaty Tribal fishing)
            24
            Harbor seal, OR/WA coast.
          
          
            WA/OR Mainstem Columbia River eulachon gillnet
            15
            None documented.
          
          
            WA/OR lower Columbia River (includes tributaries) drift gillnet
            110
            California sea lion, U.S.Harbor seal, OR/WA coast.
            
          
          
            WA Willapa Bay drift gillnet
            82
            Harbor seal, OR/WA coast.Northern elephant seal, CA breeding.
            
          
          
            
              Miscellaneous Net Fisheries:
            
          
          
            AK Cook Inlet salmon purse seine
            83
            Humpback whale, Central North Pacific.
          
          
            AK Kodiak salmon purse seine
            376
            Dall's porpoise, AK.Humpback whale, Central North Pacific.
            
          
          
            
             
            
            Humpback whale, Western North Pacific.
          
          
            AK Southeast salmon purse seine
            315
            Humpback whale, Central North Pacific.
          
          
            AK roe herring and food/bait herring beach seine
            10
            None documented.
          
          
            AK roe herring and food/bait herring purse seine
            356
            None documented.
          
          
            AK salmon beach seine
            31
            None documented.
          
          
            AK salmon purse seine (Prince William Sound, Chignik, Alaska Peninsula)
            936
            Harbor seal, GOA.Harbor seal, Prince William Sound.
            
          
          
            WA/OR sardine purse seine
            42
            None documented.
          
          
            CA anchovy, mackerel, sardine purse seine
            65
            California sea lion, U.S.Harbor seal, CA.
            
          
          
            CA squid purse seine
            80
            California sea lion, U.S.Long-beaked common dolphin, CA.
            
          
          
             
            
            Risso's dolphin, CA/OR/WA.
          
          
             
            
            Short-beaked common dolphin, CA/OR/WA.
          
          
            CA tuna purse seine *
            10
            None documented.
          
          
            WA/OR Lower Columbia River salmon seine
            10
            None documented.
          
          
            WA/OR herring, smelt, squid purse seine or lampara
            130
            None documented.
          
          
            WA salmon purse seine
            75
            None documented.
          
          
            WA salmon reef net
            11
            None documented.
          
          
            HI lift net
            17
            None documented.
          
          
            HI inshore purse seine
            <3
            None documented.
          
          
            HI throw net, cast net
            23
            None documented.
          
          
            HI seine net
            24
            None documented.
          
          
            
              Dip Net Fisheries:
            
          
          
            CA squid dip net
            115
            None documented.
          
          
            
              Marine Aquaculture Fisheries:
            
          
          
            CA marine shellfish aquaculture
            unknown
            None documented.
          
          
            CA salmon enhancement rearing pen
            >1
            None documented.
          
          
            CA white seabass enhancement net pens
            13
            California sea lion, U.S.
          
          
            HI offshore pen culture
            2
            None documented.
          
          
            WA salmon net pens
            14
            California sea lion, U.S.Harbor seal, WA inland waters.
            
          
          
            WA/OR shellfish aquaculture
            23
            None documented.
          
          
            
              Troll Fisheries:
            
          
          
            WA/OR/CA albacore surface hook and line/troll
            705
            None documented.
          
          
            CA halibut hook and line/handline
            unknown
            None documented.
          
          
            CA white seabass hook and line/handline
            unknown
            None documented.
          
          
            AK Bering Sea, Aleutian Islands groundfish hand troll and dinglebar troll
            unknown
            None documented.
          
          
            AK Gulf of Alaska groundfish hand troll and dinglebar troll
            unknown
            None documented.
          
          
            AK salmon troll
            1,908
            Steller sea lion, Eastern U.S.Steller sea lion, Western U.S.
            
          
          
            American Samoa tuna troll
            13
            None documented.
          
          
            CA/OR/WA salmon troll
            4,300
            None documented.
          
          
            HI troll
            2,117
            Pantropical spotted dolphin, HI.
          
          
            HI rod and reel
            322
            None documented.
          
          
            Commonwealth of the Northern Mariana Islands tuna troll
            40
            None documented.
          
          
            Guam tuna troll
            432
            None documented.
          
          
            
              Longline/Set Line Fisheries:
            
          
          
            AK Bering Sea, Aleutian Islands Greenland turbot longline
            4
            Killer whale, AK resident.
          
          
            AK Bering Sea, Aleutian Islands sablefish longline
            22
            None documented.
          
          
            AK Bering Sea, Aleutian Islands halibut longline
            127
            Northern fur seal, Eastern Pacific.Sperm whale, North Pacific.
            
          
          
            AK Gulf of Alaska halibut longline
            855
            Harbor seal, Cook Inlet.Steller sea lion, Eastern U.S.
            
          
          
            AK Gulf of Alaska Pacific cod longline
            92
            Steller sea lion, Western U.S.
          
          
            AK octopus/squid longline
            3
            None documented.
          
          
            AK state-managed waters longline/setline (including sablefish, rockfish, lingcod, and miscellaneous finfish)
            464
            None documented.
          
          
            WA/OR/CA groundfish, bottomfish longline/set line
            367
            Bottlenose dolphin, CA/OR/WA offshore.California sea lion, U.S.
            
          
          
             
            
            Northern elephant seal, California breeding.
          
          
             
            
            Sperm whale, CA/OR/WA.
          
          
             
            
            Steller sea lion, Eastern U.S.
          
          
            WA/OR Pacific halibut longline
            350
            None documented.
          
          
            CA pelagic longline
            1
            None documented in the most recent five years of data.
          
          
            HI kaka line
            15
            None documented.
          
          
            HI vertical line
            3
            None documented.
          
          
            
              Trawl Fisheries:
            
          
          
            
            AK Bering Sea, Aleutian Islands Atka mackerel trawl
            13
            Bearded seal, AK.Harbor seal, Aleutian Islands.
              Steller sea lion, Western U.S.
            
          
          
            AK Bering Sea, Aleutian Islands Pacific cod trawl
            72
            Bearded seal, AK.Ribbon seal, AK.
            
          
          
             
            
            Steller sea lion, Western U.S.
          
          
            AK Gulf of Alaska flatfish trawl
            36
            Northern elephant seal, North Pacific.Steller sea lion, Western U.S.
            
          
          
            AK Gulf of Alaska Pacific cod trawl
            55
            Harbor seal, AK.Steller sea lion, Western U.S.
            
          
          
            AK Gulf of Alaska pollock trawl
            67
            Dall's porpoise, AK.Fin whale, Northeast Pacific.
            
          
          
             
            
            Northern elephant seal, North Pacific.
          
          
             
            
            Steller sea lion, Western U.S.
          
          
            AK Gulf of Alaska rockfish trawl
            43
            Steller sea lion, Western U.S.
          
          
            AK Kodiak food/bait herring otter trawl
            4
            None documented.
          
          
            AK shrimp otter trawl and beam trawl
            38
            None documented.
          
          
            AK state-managed waters of Prince William Sound groundfish trawl
            2
            None documented.
          
          
            CA halibut bottom trawl
            47
            California sea lion, U.S.Harbor porpoise, unknown.
            
          
          
             
            
            Harbor seal, unknown.
          
          
             
            
            Northern elephant seal, CA breeding.
          
          
             
            
            Steller sea lion, unknown.
          
          
            CA sea cucumber trawl
            16
            None documented.
          
          
            WA/OR/CA shrimp trawl
            300
            California sea lion, U.S.
          
          
            WA/OR/CA groundfish trawl
            160-180
            California sea lion, U.S.
          
          
             
            
            Dall's porpoise, CA/OR/WA.
          
          
             
            
            Harbor seal, OR/WA coast.
          
          
             
            
            Northern elephant seal, CA breeding.
          
          
             
            
            Northern fur seal, Eastern Pacific.
          
          
             
            
            Northern right whale dolphin, CA/OR/WA.
          
          
             
            
            Pacific white-sided dolphin, CA/OR/WA.
          
          
             
            
            Steller sea lion, Eastern U.S.
          
          
            
              Pot, Ring Net, and Trap Fisheries:
            
          
          
            AK Bering Sea, Aleutian Islands sablefish pot
            6
            None documented.
          
          
            AK Bering Sea, Aleutian Islands crab pot
            540
            Bowhead whale, Western Arctic.Gray whale, Eastern North Pacific.
            
          
          
            AK Gulf of Alaska crab pot
            271
            None documented.
          
          
            AK Gulf of Alaska Pacific cod pot
            116
            Harbor seal, GOA.
          
          
            AK Gulf of Alaska sablefish pot
            248
            None documented.
          
          
            AK Southeast Alaska crab pot
            375
            Humpback whale, Central North Pacific (Southeast AK).
          
          
            AK Southeast Alaska shrimp pot
            99
            Humpback whale, Central North Pacific (Southeast AK).
          
          
            AK shrimp pot, except Southeast
            141
            None documented.
          
          
            AK octopus/squid pot
            15
            None documented.
          
          
            CA rock crab pot
            124
            Gray whale, Eastern North Pacific.Harbor seal, CA.
            
          
          
            WA/OR/CA hagfish pot
            54
            None documented.
          
          
            WA/OR shrimp pot/trap
            254
            None documented.
          
          
            WA Puget Sound Dungeness crab pot/trap
            249
            None documented.
          
          
            HI crab trap
            5
            Humpback whale, Central North Pacific.
          
          
            HI fish trap
            9
            None documented.
          
          
            HI lobster trap
            <3
            None documented in recent years.
          
          
            HI shrimp trap
            10
            None documented.
          
          
            HI crab net
            4
            None documented.
          
          
            HI Kona crab loop net
            33
            None documented.
          
          
            
              Hook and Line, Handline, and Jig Fisheries:
            
          
          
            AK Bering Sea, Aleutian Islands groundfish jig
            2
            None documented.
          
          
            AK Gulf of Alaska groundfish jig
            214
            Fin whale, Northeast Pacific.
          
          
            AK halibut jig
            71
            None documented.
          
          
            American Samoa bottomfish
            fewer than 20
            None documented.
          
          
            Commonwealth of the Northern Mariana Islands bottomfish
            28
            None documented.
          
          
            Guam bottomfish
            >300
            None documented.
          
          
            HI aku boat, pole, and line
            <3
            None documented.
          
          
            HI bottomfish handline
            578
            None documented in recent years.
          
          
            HI inshore handline
            357
            None documented.
          
          
            HI pelagic handline
            534
            None documented.
          
          
            WA groundfish, bottomfish jig
            679
            None documented.
          
          
            
            Western Pacific squid jig
            0
            None documented.
          
          
            
              Harpoon Fisheries:
            
          
          
            CA swordfish harpoon
            6
            None documented.
          
          
            
              Pound Net/Weir Fisheries:
            
          
          
            AK herring spawn on kelp pound net
            291
            None documented.
          
          
            AK Southeast herring roe/food/bait pound net
            2
            None documented.
          
          
            HI bullpen trap
            3
            None documented.
          
          
            
              Bait Pens:
            
          
          
            WA/OR/CA bait pens
            13
            California sea lion, U.S.
          
          
            
              Dredge Fissheries:
            
          
          
            AK scallop dredge
            108 (5 AK)
            None documented.
          
          
            
              Dive, Hand/Mechanical Collection Fisheries:
            
          
          
            AK clam
            130
            None documented.
          
          
            AK Dungeness crab
            2
            None documented.
          
          
            AK herring spawn on kelp
            266
            None documented.
          
          
            AK miscellaneous invertebrates handpick
            214
            None documented.
          
          
            HI black coral diving
            <3
            None documented.
          
          
            HI fish pond
            5
            None documented.
          
          
            HI handpick
            46
            None documented.
          
          
            HI lobster diving
            19
            None documented.
          
          
            HI spearfishing
            163
            None documented.
          
          
            WA/CA kelp
            4
            None documented.
          
          
            WA/OR bait shrimp, clam hand, dive, or mechanical collection
            201
            None documented.
          
          
            OR/CA sea urchin, sea cucumber hand, dive, or mechanical collection
            10
            None documented.
          
          
            
              Commercial Passenger Fishing Vessel (Charter Boat) Fisheries:
            
          
          
            AK/WA/OR/CA commercial passenger fishing vessel
            >7,000 (1,006 AK)
            Humpback whale, Western North Pacific.Killer whale, unknown.
            
          
          
             
            
            Steller sea lion, Eastern U.S.
          
          
             
            
            Steller sea lion, Western U.S.
          
          
            
              Live Finfish/Shellfish Fisheries:
            
          
          
            CA nearshore finfish live trap/hook-and-line
            93
            None documented.
          
          
            HI aquarium collecting
            90
            None documented.
          
          List of Abbreviations and Symbols Used in Table 1:
          AI—Aleutian Islands; AK—Alaska; BS—Bering Sea; CA—California; ENP—Eastern North Pacific; GOA—Gulf of Alaska; HI—Hawaii; MHI—Main Hawaiian Islands; OR—Oregon; WA—Washington;
          
            1 Fishery classified based on mortalities and serious injuries of this stock, which are greater than or equal to 50 percent (Category I) or greater than 1 percent and less than 50 percent (Category II) of the stock's PBR;
          
            2 Fishery classified by analogy;
          * Fishery has an associated high seas component listed in Table 3; and
          ^ The list of marine mammal species and/or stocks killed or injured in this fishery is identical to the list of species and/or stocks killed or injured in high seas component of the fishery, minus species and/or stocks that have geographic ranges exclusively on the high seas. The species and/or stocks are found, and the fishery remains the same, on both sides of the EEZ boundary. Therefore, the EEZ components of these fisheries pose the same risk to marine mammals as the components operating on the high seas.
        
        
          Table 2—List of Fisheries—Commercial Fisheries in the Atlantic Ocean, Gulf of Mexico, and Caribbean
          
            Fishery description
            Estimated number of 
              vessels/
              persons
            
            Marine mammal species and/or stocks incidentally killed or injured
            
          
          
            
              Category I
            
          
          
            
              Gillnet Fisheries:
            
          
          
            Mid-Atlantic gillnet
            4,020
            Bottlenose dolphin, Northern Migratory coastal.
          
          
             
            
            Bottlenose dolphin, Southern Migratory coastal.1
            
          
          
             
            
            Bottlenose dolphin, Northern NC estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Southern NC estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, WNA offshore.
          
          
             
            
            Common dolphin, WNA.
          
          
             
            
            Gray seal, WNA.
          
          
             
            
            Harbor porpoise, GME/BF.
          
          
             
            
            Harbor seal, WNA.
          
          
             
            
            Hooded seal, WNA.
          
          
             
            
            Humpback whale, Gulf of Maine.
          
          
             
            
            Minke whale, Canadian east coast.
          
          
            Northeast sink gillnet
            4,072
            Bottlenose dolphin, WNA offshore.
          
          
            
             
            
            Common dolphin, WNA.
          
          
             
            
            Fin whale, WNA.
          
          
             
            
            Gray seal, WNA.1
            
          
          
             
            
            Harbor porpoise, GME/BF.
          
          
             
            
            Harbor seal, WNA.
          
          
             
            
            Harp seal, WNA.
          
          
             
            
            Humpback whale, Gulf of Maine.
          
          
             
            
            Minke whale, Canadian east coast.
          
          
             
            
            North Atlantic right whale, WNA.
          
          
             
            
            Risso's dolphin, WNA.
          
          
             
            
            White-sided dolphin, WNA.
          
          
            
              Trap/Pot Fisheries:
            
          
          
            Northeast/Mid-Atlantic American lobster trap/pot
            8,485
            Humpback whale, Gulf of Maine.
          
          
             
            
            Minke whale, Canadian east coast.
          
          
             
            
            North Atlantic right whale, WNA.1
            
          
          
            
              Longline Fisheries:
            
          
          
            Atlantic Ocean, Caribbean, Gulf of Mexico large pelagics longline *
            201
            Atlantic spotted dolphin, Northern GMX.
          
          
             
            
            Bottlenose dolphin, Northern GMX oceanic.
          
          
             
            
            Bottlenose dolphin, WNA offshore.
          
          
             
            
            Common dolphin, WNA.
          
          
             
            
            Cuvier's beaked whale, WNA.
          
          
             
            
            False killer whale, WNA.
          
          
             
            
            Harbor porpoise, GME, BF.
          
          
             
            
            Kogia spp. (Pygmy or dwarf sperm whale), WNA.
          
          
             
            
            Long-finned pilot whale, WNA.
          
          
             
            
            Mesoplodon beaked whale, WNA.
          
          
             
            
            Minke whale, Canadian East coast.
          
          
             
            
            Pantropical spotted dolphin, Northern GMX.
          
          
             
            
            Pygmy sperm whale, GMX.
          
          
             
            
            Risso's dolphin, Northern GMX.
          
          
             
            
            Risso's dolphin, WNA.
          
          
             
            
            Rough-toothed dolphin, Northern GMX.
          
          
             
            
            Short-finned pilot whale, Northern GMX.
          
          
             
            
            Short-finned pilot whale, WNA.1
            
          
          
             
            
            Sperm whale, Northern GMX.
          
          
            
              Category II
            
          
          
            
              Gillnet Fisheries:
            
          
          
            Chesapeake Bay inshore gillnet 2
            
            265
            Bottlenose dolphin, unknown (Northern migratory coastal or Southern migratory coastal).
          
          
            Gulf of Mexico gillnet 2
            
            248
            Bottlenose dolphin, Eastern GMX coastal.
          
          
             
            
            Bottlenose dolphin, GMX bay, sound, and estuarine.
          
          
             
            
            Bottlenose dolphin, Mobile Bay, Bonsecour Bay.
          
          
             
            
            Bottlenose dolphin, Northern GMX coastal.
          
          
             
            
            Bottlenose dolphin, Western GMX coastal.
          
          
            NC inshore gillnet
            2,676
            Bottlenose dolphin, Northern NC estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Southern NC estuarine system.1
            
          
          
            Northeast anchored float gillnet 2
            
            852
            Harbor seal, WNA.
          
          
             
            
            Humpback whale, Gulf of Maine.
          
          
             
            
            White-sided dolphin, WNA.
          
          
            Northeast drift gillnet 2
            
            1,036
            None documented.
          
          
            Southeast Atlantic gillnet 2
            
            273
            Bottlenose dolphin, Central FL coastal.
          
          
             
            
            Bottlenose dolphin, Northern FL coastal.
          
          
             
            
            Bottlenose dolphin, SC/GA coastal.
          
          
             
            
            Bottlenose dolphin, Southern migratory coastal.
          
          
            Southeastern U.S. Atlantic shark gillnet
            21
            Bottlenose dolphin, unknown (Central FL, Northern FL, SC/GA coastal, or Southern migratory coastal).
          
          
             
            
            North Atlantic right whale, WNA.
          
          
            
              Trawl Fisheries:
            
          
          
            Mid-Atlantic mid-water trawl (including pair trawl)
            320
            Bottlenose dolphin, WNA offshore.
          
          
             
            
            Harbor seal, WNA.
          
          
            Mid-Atlantic bottom trawl
            633
            Bottlenose dolphin, WNA offshore.1
            
          
          
             
            
            Common dolphin, WNA.1
            
          
          
             
            
            Gray seal, WNA.1
            
          
          
             
            
            Harbor seal, WNA.
          
          
             
            
            Risso's dolphin, WNA.1
            
          
          
            
             
            
            White-sided dolphin, WNA.
          
          
            Northeast mid-water trawl (including pair trawl)
            542
            Common dolphin, WNA.
          
          
             
            
            Gray seal, WNA.
          
          
             
            
            Harbor seal, WNA.
          
          
             
            
            Long-finned pilot whale, WNA.1
            
          
          
            Northeast bottom trawl
            968
            Bottlenose dolphin, WNA offshore.1
            
          
          
             
            
            Common dolphin, WNA.
          
          
             
            
            Gray seal, WNA.1
            
          
          
             
            
            Harbor porpoise, GME/BF.
          
          
             
            
            Harbor seal, WNA.
          
          
             
            
            Harp seal, WNA.
          
          
             
            
            Long-finned pilot whale, WNA.1
            
          
          
             
            
            Risso's dolphin, WNA.1
            
          
          
             
            
            White-sided dolphin, WNA.1
            
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico shrimp trawl
            10,824
            Atlantic spotted dolphin, Northern Gulf of Mexico.
          
          
             
            
            Bottlenose dolphin, Charleston estuarine system.
          
          
             
            
            Bottlenose dolphin, Eastern GMX coastal.1
            
          
          
             
            
            Bottlenose dolphin, GMX bay, sound, estuarine.1
            
          
          
             
            
            Bottlenose dolphin, GMX continental shelf.
          
          
             
            
            Bottlenose dolphin, Mississippi River Delta.
          
          
             
            
            Bottlenose dolphin, Mobile Bay, Bonsecour Bay.
          
          
             
            
            Bottlenose dolphin, Northern GMX coastal.1
            
          
          
             
            
            Bottlenose dolphin, SC/GA coastal.1
            
          
          
             
            
            Bottlenose dolphin, Southern migratory coastal.
          
          
             
            
            Bottlenose dolphin, Western GMX coastal.1
            
          
          
            
              Trap/Pot Fisheries:
            
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico stone crab trap/pot 2
            
            1,101
            Bottlenose dolphin, Biscayne Bay estuarine.
          
          
             
            
            Bottlenose dolphin, Central FL coastal.
          
          
             
            
            Bottlenose dolphin, Eastern GMX coastal.
          
          
             
            
            Bottlenose dolphin, FL Bay.
          
          
             
            
            Bottlenose dolphin, GMX bay, sound, estuarine (FL west coast portion).
          
          
             
            
            Bottlenose dolphin, Indian River Lagoon estuarine system.
          
          
             
            
            Bottlenose dolphin, Jacksonville estuarine system.
          
          
             
            
            Bottlenose dolphin, Northern GMX coastal.
          
          
             
            
            Bottlenose dolphin, Sarasota Bay, Little Sarasota Bay.
          
          
            Atlantic mixed species trap/pot 2
            
            3,493
            Fin whale, WNA.
          
          
             
            
            Humpback whale, Gulf of Maine.
          
          
            Atlantic blue crab trap/pot
            6,679
            Bottlenose dolphin, Central FL coastal.
          
          
             
            
            Bottlenose dolphin, Central GA estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Charleston estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Indian River Lagoon estuarine system.
          
          
             
            
            Bottlenose dolphin, Jacksonville estuarine system.
          
          
             
            
            Bottlenose dolphin, Northern FL coastal.1
            
          
          
             
            
            Bottlenose dolphin, Northern GA/Southern SC estuarine system.
          
          
             
            
            Bottlenose dolphin, Northern Migratory coastal.
          
          
             
            
            Bottlenose dolphin, Northern NC estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Northern SC estuarine system.
          
          
             
            
            Bottlenose dolphin, SC/GA coastal.
          
          
             
            
            Bottlenose dolphin, Southern GA estuarine system.
          
          
             
            
            Bottlenose dolphin, Southern Migratory coastal.1
            
          
          
             
            
            Bottlenose dolphin, Southern NC estuarine system.
          
          
             
            
            West Indian manatee, FL.
          
          
            
              Purse Seine Fisheries:
            
          
          
            Gulf of Mexico menhaden purse seine
            40-42
            Bottlenose dolphin, GMX bay, sound, estuarine.
          
          
             
            
            Bottlenose dolphin, Mississippi River Delta.
          
          
             
            
            Bottlenose dolphin, Mississippi Sound, Lake Borgne, Bay Boudreau.
          
          
             
            
            Bottlenose dolphin, Northern GMX coastal.1
            
          
          
             
            
            Bottlenose dolphin, Western GMX coastal.1
            
          
          
            Mid-Atlantic menhaden purse seine 2
            
            17
            Bottlenose dolphin, Northern Migratory coastal.
          
          
             
            
            Bottlenose dolphin, Southern Migratory coastal.
          
          
            
              Haul/Beach Seine Fisheries:
            
          
          
            Mid-Atlantic haul/beach seine
            359
            Bottlenose dolphin, Northern Migratory coastal.1
            
          
          
             
            
            Bottlenose dolphin, Northern NC estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Southern Migratory coastal.1
            
          
          
            
            NC long haul seine
            22
            Bottlenose dolphin, Northern NC estuarine system.1
            
          
          
             
            
            Bottlenose dolphin, Southern NC estuarine system.
          
          
            
              Stop Net Fisheries:
            
          
          
            NC roe mullet stop net
            1
            Bottlenose dolphin, Northern NC estuarine system.
          
          
             
            
            Bottlenose dolphin, unknown (Southern migratory coastal or Southern NC estuarine system).
          
          
            
              Pound Net Fisheries:
            
          
          
            VA pound net
            20
            Bottlenose dolphin, Northern migratory coastal.
          
          
             
            
            Bottlenose dolphin, Northern NC estuarine system.
          
          
             
            
            Bottlenose dolphin, Southern Migratory coastal.1
            
          
          
            
              Category III
            
          
          
            
              Gillnet Fisheries:
            
          
          
            Caribbean gillnet
            127
            None documented in the most recent five years of data.
          
          
            DE River inshore gillnet
            unknown
            None documented in the most recent five years of data.
          
          
            Long Island Sound inshore gillnet
            unknown
            None documented in the most recent five years of data.
          
          
            RI, southern MA (to Monomoy Island), and NY Bight (Raritan and Lower NY Bays) inshore gillnet
            unknown
            None documented in the most recent five years of data.
          
          
            Southeast Atlantic inshore gillnet
            unknown
            Bottlenose dolphin, Northern SC estuarine system.
          
          
            
              Trawl Fisheries:
            
          
          
            Atlantic shellfish bottom trawl
            >58
            None documented.
          
          
            Gulf of Mexico butterfish trawl
            2
            Bottlenose dolphin, Northern GMX oceanic.
          
          
             
            
            Bottlenose dolphin, Northern GMX continental shelf.
          
          
            Gulf of Mexico mixed species trawl
            20
            None documented.
          
          
            GA cannonball jellyfish trawl
            1
            Bottlenose dolphin, SC/GA coastal.
          
          
            
              Marine Aquaculture Fisheries:
            
          
          
            Finfish aquaculture
            48
            Harbor seal, WNA.
          
          
            Shellfish aquaculture
            unknown
            None documented.
          
          
            
              Purse Seine Fisheries:
            
          
          
            Gulf of Maine Atlantic herring purse seine
            >7
            Harbor seal, WNA.
          
          
            Gulf of Maine menhaden purse seine
            >2
            None documented.
          
          
            FL West Coast sardine purse seine
            10
            Bottlenose dolphin, Eastern GMX coastal.
          
          
            U.S. Atlantic tuna purse seine *
            5
            None documented in most recent five years of data.
          
          
            
              Longline/Hook and Line Fisheries:
            
          
          
            Northeast/Mid-Atlantic bottom longline/hook-and-line
            >1,207
            None documented.
          
          
            Gulf of Maine, U.S. Mid-Atlantic tuna, shark, swordfish hook-and-line/harpoon
            2,846
            Humpback whale, Gulf of Maine.
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico, and Caribbean snapper-grouper and other reef fish bottom longline/hook-and-line
            >5,000
            Bottlenose dolphin, GMX continental shelf.
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico shark bottom longline/hook-and-line
            39
            Bottlenose dolphin, Eastern GMX coastal.
          
          
             
            
            Bottlenose dolphin, Northern GMX continental shelf.
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico, and Caribbean pelagic hook-and-line/harpoon
            680
            None documented.
          
          
            U.S. Atlantic, Gulf of Mexico trotline
            unknown
            None documented.
          
          
            
              Trap/Pot Fisheries:
            
          
          
            Caribbean mixed species trap/pot
            154
            Bottlenose dolphin, Puerto Rico and United States Virgin Islands.
          
          
            Caribbean spiny lobster trap/pot
            40
            None documented.
          
          
            FL spiny lobster trap/pot
            1,268
            Bottlenose dolphin, Biscayne Bay estuarine. Bottlenose dolphin, Central FL coastal.
          
          
             
            
            Bottlenose dolphin, Eastern GMX coastal.
          
          
             
            
            Bottlenose dolphin, FL Bay estuarine.
          
          
             
            
            Bottlenose dolphin, FL Keys.
          
          
            Gulf of Mexico blue crab trap/pot
            4,113
            Bottlenose dolphin, Barataria Bay.
          
          
             
            
            Bottlenose dolphin, Eastern GMX coastal.
          
          
             
            
            Bottlenose dolphin, GMX bay, sound, estuarine.
          
          
             
            
            Bottlenose dolphin, Mississippi Sound, Lake Borgne, Bay Boudreau.
          
          
             
            
            Bottlenose dolphin, Mobile Bay, Bonsecour Bay.
          
          
             
            
            Bottlenose dolphin, Northern GMX coastal.
          
          
             
            
            Bottlenose dolphin, Western GMX coastal.
          
          
             
            
            West Indian manatee, FL.
          
          
            Gulf of Mexico mixed species trap/pot
            unknown
            None documented.
          
          
            Southeastern U.S. Atlantic, Gulf of Mexico golden crab trap/pot
            10
            None documented.
          
          
            
            U.S. Mid-Atlantic eel trap/pot
            unknown
            None documented.
          
          
            
              Stop Seine/Weir/Pound Net/Floating Trap/Fyke Net Fisheries:
            
          
          
            Gulf of Maine herring and Atlantic mackerel stop seine/weir
            >1
            Harbor porpoise, GME/BF.
          
          
             
            
            Harbor seal, WNA.
          
          
             
            
            Minke whale, Canadian east coast.
          
          
             
            
            Atlantic white-sided dolphin, WNA.
          
          
            U.S. Mid-Atlantic crab stop seine/weir
            2,600
            None documented.
          
          
            U.S. Mid-Atlantic mixed species stop seine/weir/pound net (except the NC roe mullet stop net)
            unknown
            Bottlenose dolphin, Northern NC estuarine system.
          
          
            RI floating trap
            9
            None documented.
          
          
            Northeast and Mid-Atlantic fyke net
            unknown
            None documented.
          
          
            
              Dredge Fisheries:
            
          
          
            Gulf of Maine sea urchin dredge
            unknown
            None documented.
          
          
            Gulf of Maine mussel dredge
            unknown
            None documented.
          
          
            Gulf of Maine, U.S. Mid-Atlantic sea scallop dredge
            >403
            None documented.
          
          
            Mid-Atlantic blue crab dredge
            unknown
            None documented.
          
          
            Mid-Atlantic soft-shell clam dredge
            unknown
            None documented.
          
          
            Mid-Atlantic whelk dredge
            unknown
            None documented.
          
          
            U.S. Mid-Atlantic/Gulf of Mexico oyster dredge
            7,000
            None documented.
          
          
            New England and Mid-Atlantic offshore surf clam/quahog dredge
            unknown
            None documented.
          
          
            
              Haul/Beach Seine Fisheries:
            
          
          
            Caribbean haul/beach seine
            38
            West Indian manatee, Puerto Rico.
          
          
            Gulf of Mexico haul/beach seine
            unknown
            None documented.
          
          
            Southeastern U.S. Atlantic haul/beach seine
            25
            None documented.
          
          
            
              Dive, Hand/Mechanical Collection Fisheries:
            
          
          
            Atlantic Ocean, Gulf of Mexico, Caribbean shellfish dive, hand/mechanical collection
            20,000
            None documented.
          
          
            Gulf of Maine urchin dive, hand/mechanical collection
            unknown
            None documented.
          
          
            Gulf of Mexico, Southeast Atlantic, Mid-Atlantic, and Caribbean cast net
            unknown
            None documented.
          
          
            
              Commercial Passenger Fishing Vessel (Charter Boat) Fisheries:
            
          
          
            Atlantic Ocean, Gulf of Mexico, Caribbean commercial passenger fishing vessel
            4,000
            Bottlenose dolphin, Barataria Bay estuarine system.
          
          
             
            
            Bottlenose dolphin, Biscayne Bay estuarine.
          
          
             
            
            Bottlenose dolphin, Central FL coastal.
          
          
             
            
            Bottlenose dolphin, Choctawhatchee Bay.
          
          
             
            
            Bottlenose dolphin, Eastern GMX coastal.
          
          
             
            
            Bottlenose dolphin, FL Bay.
          
          
             
            
            Bottlenose dolphin, GMX bay, sound, estuarine.
          
          
             
            
            Bottlenose dolphin, Indian River Lagoon estuarine system.
          
          
             
            
            Bottlenose dolphin, Jacksonville estuarine system.
          
          
             
            
            Bottlenose dolphin, Mississippi Sound, Lake Borgne, Bay Boudreau.
          
          
             
            
            Bottlenose dolphin, Northern FL coastal.
          
          
             
            
            Bottlenose dolphin, Northern GA/Southern SC estuarine.
          
          
             
            
            Bottlenose dolphin, Northern GMX coastal.
          
          
             
            
            Bottlenose dolphin, Northern migratory coastal.
          
          
             
            
            Bottlenose dolphin, Northern NC estuarine.
          
          
             
            
            Bottlenose dolphin, Southern migratory coastal.
          
          
             
            
            Bottlenose dolphin, Southern NC estuarine system.
          
          
             
            
            Bottlenose dolphin, SC/GA coastal.
          
          
             
            
            Bottlenose dolphin, Western GMX coastal.
          
          
             
            
            Short-finned pilot whale, WNA.
          
          List of Abbreviations and Symbols Used in Table 2:
          DE—Delaware; FL—Florida; GA—Georgia; GME/BF—Gulf of Maine/Bay of Fundy; GMX—Gulf of Mexico; MA—Massachusetts; NC—North Carolina; NY—New York; RI—Rhode Island; SC—South Carolina; VA—Virginia; WNA—Western North Atlantic;
          
            1 Fishery classified based on mortalities and serious injuries of this stock, which are greater than or equal to 50 percent (Category I) or greater than 1 percent and less than 50 percent (Category II) of the stock's PBR;
          
            2 Fishery classified by analogy; and
          * Fishery has an associated high seas component listed in Table 3.
        
        
        
          Table 3—List of Fisheries—Commercial Fisheries on the High Seas
          
            Fishery description
            Number of HSFCA permits
            
            Marine mammal species and/or stocks incidentally killed or injured
            
          
          
            
              Category I
            
          
          
            
              Longline Fisheries:
            
          
          
            Atlantic Highly Migratory Species *
            45
            Atlantic spotted dolphin, WNA.
          
          
             
            
            Bottlenose dolphin, Northern GMX oceanic.
          
          
             
            
            Bottlenose dolphin, WNA offshore.
          
          
             
            
            Common dolphin, WNA.
          
          
             
            
            Cuvier's beaked whale, WNA.
          
          
             
            
            False killer whale, WNA.
          
          
             
            
            Killer whale, GMX oceanic.
          
          
             
            
            Kogia spp. whale (Pygmy or dwarf sperm whale), WNA.
          
          
             
            
            Long-finned pilot whale, WNA.
          
          
             
            
            Mesoplodon beaked whale, WNA.
          
          
             
            
            Minke whale, Canadian East coast.
          
          
             
            
            Pantropical spotted dolphin, WNA.
          
          
             
            
            Risso's dolphin, GMX.
          
          
             
            
            Risso's dolphin, WNA.
          
          
             
            
            Short-finned pilot whale, WNA.
          
          
            Western Pacific Pelagic (HI Deep-set component) * ⁁
            143
            Bottlenose dolphin, HI Pelagic.
          
          
             
            
            False killer whale, HI Pelagic.
          
          
             
            
            Humpback whale, Central North Pacific.
          
          
             
            
            Kogia spp. (Pygmy or dwarf sperm whale), HI.
          
          
             
            
            Pygmy killer whale, HI.
          
          
             
            
            Risso's dolphin, HI.
          
          
             
            
            Short-finned pilot whale, HI.
          
          
             
            
            Striped dolphin, HI.
          
          
            
              Category II
            
          
          
            
              Drift Gillnet Fisheries:
            
          
          
            Pacific Highly Migratory Species * ⁁
            5
            Long-beaked common dolphin, CA.
          
          
             
            
            Humpback whale, CA/OR/WA.
          
          
             
            
            Northern right-whale dolphin, CA/OR/WA.
          
          
             
            
            Pacific white-sided dolphin, CA/OR/WA.
          
          
             
            
            Risso's dolphin, CA/OR/WA.
          
          
             
            
            Short-beaked common dolphin, CA/OR/WA.
          
          
            
              Trawl Fisheries:
            
          
          
            Atlantic Highly Migratory Species **
            1
            No information.
          
          
            CCAMLR
            0
            Antarctic fur seal.
          
          
            
              Purse Seine Fisheries:
            
          
          
            South Pacific Tuna Fisheries
            26
            No information.
          
          
            Western Pacific Pelagic
            1
            No information.
          
          
            
              Longline Fisheries:
            
          
          
            CCAMLR
            0
            None documented.
          
          
            South Pacific Albacore Troll
            6
            No information.
          
          
            South Pacific Tuna Fisheries **
            3
            No information.
          
          
            Western Pacific Pelagic (HI Shallow-set component) * ⁁
            11
            Blainville's beaked whale, HI.
          
          
             
            
            Bottlenose dolphin, HI Pelagic.
          
          
             
            
            False killer whale, HI Pelagic.
          
          
             
            
            Fin whale, HI.
          
          
             
            
            Guadalupe fur seal.
          
          
             
            
            Humpback whale, Central North Pacific.
          
          
             
            
            Mesoplodon sp., unknown.
          
          
             
            
            Northern elephant seal, CA breeding.
          
          
             
            
            Risso's dolphin, HI.
          
          
             
            
            Rough-toothed dolphin, HI.
          
          
             
            
            Short-beaked common dolphin, CA/OR/WA.
          
          
             
            
            Striped dolphin, HI.
          
          
            
              Handline/Pole and Line Fisheries:
            
          
          
            Atlantic Highly Migratory Species
            1
            No information.
          
          
            Pacific Highly Migratory Species
            43
            No information.
          
          
            South Pacific Albacore Troll
            10
            No information.
          
          
            Western Pacific Pelagic
            5
            No information.
          
          
            
              Troll Fisheries:
            
          
          
            Atlantic Highly Migratory Species
            0
            No information.
          
          
            South Pacific Albacore Troll
            18
            No information.
          
          
            South Pacific Tuna Fisheries **
            1
            No information.
          
          
            Western Pacific Pelagic
            4
            No information.
          
          
            
            
              Category III
            
          
          
            
              Longline Fisheries:
            
          
          
            Northwest Atlantic Bottom Longline
            2
            None documented.
          
          
            Pacific Highly Migratory Species
            105
            None documented in the most recent 5 years of data.
          
          
            
              Purse Seine Fisheries:
            
          
          
            Pacific Highly Migratory Species * ⁁
            5
            None documented.
          
          
            
              Trawl Fisheries:
            
          
          
            Northwest Atlantic
            4
            None documented.
          
          
            
              Troll Fisheries:
            
          
          
            Pacific Highly Migratory Species *
            111
            None documented.
          
          List of Terms, Abbreviations, and Symbols Used in Table 3:
          CA—California; GMX—Gulf of Mexico; HI—Hawaii; OR—Oregon; WA—Washington; WNA—Western North Atlantic;
          * Fishery is an extension/component of an existing fishery operating within U.S. waters listed in Table 1 or 2. The number of permits listed in Table 3 represents only the number of permits for the high seas component of the fishery;
          ** These gear types are not authorized under the Pacific HMS FMP (2004), the Atlantic HMS FMP (2006), or without a South Pacific Tuna Treaty license (in the case of the South Pacific Tuna fisheries). Because HSFCA permits are valid for 5 years, permits obtained in past years exist in the HSFCA permit database for gear types that are now unauthorized. Therefore, while HSFCA permits exist for these gear types, it does not represent effort. In order to land fish species, fishers must be using an authorized gear type. Once these permits for unauthorized gear types expire, the permit-holder will be required to obtain a permit for an authorized gear type; and
          ⁁ The list of marine mammal species and/or stocks killed or injured in this fishery is identical to the list of marine mammal species and/or stocks killed or injured in U.S. waters component of the fishery, minus species and/or stocks that have geographic ranges exclusively in coastal waters, because the marine mammal species and/or stocks are also found on the high seas and the fishery remains the same on both sides of the EEZ boundary. Therefore, the high seas components of these fisheries pose the same risk to marine mammals as the components of these fisheries operating in U.S. waters.
        
        
          Table 4—Fisheries Affected by Take Reduction Teams and Plans
          
            Take reduction plans
            Affected fisheries
          
          
            Atlantic Large Whale Take Reduction Plan (ALWTRP)—50 CFR 229.32
            
              Category I
            
          
          
             
            Mid-Atlantic gillnet.
          
          
             
            Northeast/Mid-Atlantic American lobster trap/pot.
          
          
             
            Northeast sink gillnet.
          
          
             
            
              Category II
            
          
          
             
            Atlantic blue crab trap/pot.
          
          
             
            Atlantic mixed species trap/pot.
          
          
             
            Northeast anchored float gillnet.
          
          
             
            Northeast drift gillnet.
          
          
             
            Southeast Atlantic gillnet.
          
          
             
            Southeastern U.S. Atlantic shark gillnet.*
          
          
             
            Southeastern, U.S. Atlantic, Gulf of Mexico stone crab trap/pot.⁁
          
          
            Bottlenose Dolphin Take Reduction Plan (BDTRP)—50 CFR 229.35
            
              Category I
            
          
          
             
            Mid-Atlantic gillnet.
          
          
             
            
              Category II
            
          
          
             
            Atlantic blue crab trap/pot.
          
          
             
            Chesapeake Bay inshore gillnet fishery.
          
          
             
            Mid-Atlantic haul/beach seine.
          
          
             
            Mid-Atlantic menhaden purse seine.
          
          
             
            NC inshore gillnet.
          
          
             
            NC long haul seine.
          
          
             
            NC roe mullet stop net.
          
          
             
            Southeast Atlantic gillnet.
          
          
             
            Southeastern U.S. Atlantic shark gillnet.
          
          
             
            Southeastern U.S. Atlantic, Gulf of Mexico shrimp trawl.⁁
          
          
             
            Southeastern, U.S. Atlantic, Gulf of Mexico stone crab trap/pot.⁁
          
          
             
            VA pound net.
          
          
            False Killer Whale Take Reduction Plan (FKWTRP)—50 CFR 229.37
            
              Category I
            
          
          
             
            HI deep-set longline.
          
          
             
            
              Category II
            
          
          
             
            HI shallow-set longline.
          
          
            Harbor Porpoise Take Reduction Plan (HPTRP)—50 CFR 229.33 (New England) and 229.34 (Mid-Atlantic)
            
              Category I
            
          
          
             
            Mid-Atlantic gillnet.
          
          
             
            Northeast sink gillnet.
          
          
            Pelagic Longline Take Reduction Plan (PLTRP)—50 CFR 229.36
            
              Category I
            
          
          
             
            Atlantic Ocean, Caribbean, Gulf of Mexico large pelagics longline.
          
          
            
            Pacific Offshore Cetacean Take Reduction Plan (POCTRP)—50 CFR 229.31
            
              Category II
            
          
          
             
            CA thresher shark/swordfish drift gillnet (≥14 in mesh).
          
          
            Atlantic Trawl Gear Take Reduction Team (ATGTRT)
            
              Category II
            
          
          
             
            Mid-Atlantic bottom trawl.
          
          
             
            Mid-Atlantic mid-water trawl (including pair trawl).
          
          
             
            Northeast bottom trawl.
          
          
             
            Northeast mid-water trawl (including pair trawl).
          
           List of Symbols Used in Table 4:
          * Only applicable to the portion of the fishery operating in U.S. waters; and
          ⁁ Only applicable to the portion of the fishery operating in the Atlantic Ocean.
        
        Classification
        The Chief Counsel for Regulation of the Department of Commerce has certified to the Chief Counsel for Advocacy of the Small Business Administration (SBA) that this proposed rule would not have a significant economic impact on a substantial number of small entities. Any entity with combined annual fishery landing receipts less than $11 million is considered a small entity for purposes of the Regulatory Flexibility Act. Under the size standard, all entities subject to this action were considered small entities; thus, they all would continue to be considered small under the new standards.
        Under existing regulations, all individuals participating in Category I or II fisheries must register under the MMPA and obtain an authorization certificate. The authorization certificate authorizes the taking of non-endangered and non-threatened marine mammals incidental to commercial fishing operations. Additionally, individuals may be subject to a TRP and requested to carry an observer. NMFS has estimated that up to approximately 55,329 fishing vessels, most with annual revenues below the SBA's small entity thresholds, may operate in Category I or II fisheries. As fishing vessels operating in Category I or II fisheries, they are required to register with NMFS. The MMPA registration process is integrated with existing state and Federal licensing, permitting, and registration programs. Therefore, individuals who have a state or Federal fishing permit or landing license, or who are authorized through another related state or Federal fishery registration program, are currently not required to register separately under the MMPA or pay the $25 registration fee. Through this integrated process, registration under the MMPA, including the $25 registration fee, is only required for vessels participating in a Category I or II non-permitted fishery. All Category I and II fisheries listed on the 2021 proposed LOF are permitted through state or Federal processes, and registration under the MMPA is covered through the integrated process. Therefore, this proposed rule would not impose any direct costs on small entities.
        The MMPA requires any vessel owner or operator participating in a fishery listed on the LOF to report to NMFS, within 48 hours of the end of the fishing trip, all marine mammal incidental mortalities and injuries that occur during commercial fishing operations. These marine mammal mortalities and injuries are reported using a postage-paid, Office of Management and Budget (OMB) approved form (OMB Control Number 0648-0292). This postage-paid form requires less than 15 minutes to complete and can be dropped in any mailbox, faxed, emailed, or completed online within 48 hours of the vessels return to port. Therefore, record keeping and reporting costs associated with this LOF are minimal and would not have a significant impact on a substantial number of small entities.
        If a vessel is requested to carry an observer, vessels will not incur any direct economic costs associated with carrying that observer. As a result of this certification, an initial regulatory flexibility analysis is not required and none has been prepared. In the event that reclassification of a fishery to Category I or II results in a TRP, economic analyses of the effects of that TRP would be summarized in subsequent rulemaking actions.

        This proposed rule contains existing collection-of-information (COI) requirements subject to the Paperwork Reduction Act and would not impose additional or new COI requirements. The COI for the registration of individuals under the MMPA has been approved by the OMB under OMB Control Number 0648-0293 (0.15 hours per report for new registrants). The requirement for reporting marine mammal mortalities or injuries has been approved by OMB under OMB Control Number 0648-0292 (0.15 hours per report). These estimates include the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the COI. Send comments regarding these reporting burden estimates or any other aspect of the COI, including suggestions for reducing burden, to NMFS (see ADDRESSES). You may also submit comments on these or any other aspects of the collection of information at www.reginfo.gov/public/do/PRAMain.
        
        Notwithstanding any other provision of law, no person is required to respond to, nor shall a person be subject to a penalty for failure to comply with a COI, subject to the requirements of the Paperwork Reduction Act, unless that COI displays a currently valid OMB control number.
        This proposed rule has been determined to be not significant for the purposes of Executive Orders 12866 and 13563.
        This rule is not expected to be an Executive Order 13771 regulatory action because this rule is not significant under Executive Order 12866.

        In accordance with the Companion Manual for NOAA Administrative Order (NAO) 216-6A, NMFS preliminarily determined that publishing this proposed LOF qualifies to be categorically excluded from further NEPA review, consistent with categories of activities identified in Categorical Exclusion G7 (“Preparation of policy directives, rules, regulations, and guidelines of an administrative, financial, legal, technical, or procedural nature, or for which the environmental effects are too broad, speculative or conjectural to lend themselves to meaningful analysis and will be subject later to the NEPA process, either collectively or on a case-by-case basis”) of the Companion Manual and we have not identified any extraordinary circumstances listed in Chapter 4 of the Companion Manual for NAO 216-6A that would preclude application of this categorical exclusion. If NMFS takes a management action, for example, through the development of a TRP, NMFS would first prepare an Environmental Impact Statement or Environmental Assessment, as required under NEPA, specific to that action.
        This proposed rule would not affect species listed as threatened or endangered under the ESA or their associated critical habitat. The impacts of numerous fisheries have been analyzed in various biological opinions, and this proposed rule will not affect the conclusions of those opinions. The classification of fisheries on the LOF is not considered to be a management action that would adversely affect threatened or endangered species. If NMFS takes a management action, for example, through the development of a TRP, NMFS would consult under ESA section 7 on that action.
        This proposed rule would have no adverse impacts on marine mammals and may have a positive impact on marine mammals by improving knowledge of marine mammals and the fisheries interacting with marine mammals through information collected from observer programs, stranding and sighting data, or take reduction teams.
        This proposed rule would not affect the land or water uses or natural resources of the coastal zone, as specified under section 307 of the Coastal Zone Management Act.
        References
        
          Carretta, J.V. 2020. Estimates of marine mammal, sea turtle, and seabird bycatch from the California large-mesh drift gillnet fishery: 1990-2018. Draft reviewed by the Pacific Scientific Review Group. March, 2020. 84 p.
          Carretta, J.V., B. Delean, V. Helker, M.M. Muto, J. Greenman, K. Wilkinson, D. Lawson, J. Viezbicke, and J. Jannot. 2020. Sources of human-related injury and mortality for U.S. Pacific west coast marine mammal stock assessments, 2014-2018. Draft reviewed by the Pacific Scientific Review Group. March, 2020. 151 p.
          Delean, B.J., V.T. Helker, M.M. Muto, K. Savage, S. Teerlink, L.A. Jemison, K. Wilkinson, J. Jannot, and N.C. Young. 2020. Human-caused mortality and injury of NMFS-managed Alaska marine mammal stocks 2013-2017 U.S. Department of Commerce, NOAA Technical Memorandum NMFS-AFSC-401. 86 p.
          Hayes, S.A., Josephson, E., Maze-Foley, K., Rosel, P.E., In Review. Draft US Atlantic and Gulf of Mexico Marine Mammal Stock Assessments 2019.
          Kuiken, T. 1996. Diagnosis of By-Catch in Cetaceans. Montpellier: European Cetacean Society.
          Maze-Foley, K. and L.P. Garrison. 2018. Serious Injury Determinations for Small Cetaceans off the Southeast U.S. Coast, 2012-2016. Southeast Fisheries Science Center Reference Document PRBD-2018-04.
          Moore, K.T., and Barco, S. 2013. Handbook for Recognizing, Evaluating, and Documenting Human Interaction in Cetaceans and Pinnipeds. NOAA-TMNMFS-SWFSC-510:102.
          Read, A.J., and Murray, K.T. 2000. Gross Evidence of Human-Induced Mortality in Small Cetaceans. NOAA. 
        
        
          Dated: September 15, 2020.
          Samuel D. Rauch, III,
          Deputy Assistant Administrator for Regulatory Programs, National Marine Fisheries Service.
        
      
      [FR Doc. 2020-20709 Filed 9-18-20; 8:45 am]
      BILLING CODE 3510-22-P
    
  